 



Exhibit 10.19
 
KOMAG, INCORPORATED,
AS ISSUER
AND
U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE
2.125% CONVERTIBLE SUBORDINATED NOTES DUE 2014
INDENTURE
DATED AS OF MARCH 28, 2007
 

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE*

      TIA Indenture Section   Section
Section 310(a)(1)
  8.09
(a)(2)
  8.09
(a)(3)
  N.A.**
(a)(4)
  N.A.
(a)(5)
  8.09
(b)
  8.09
(c)
  N.A.
Section 311(a)
  8.13
(b)
  8.13
(c)
  N.A.
Section 312(a)
  2.05
(b)
  12.03
(c)
  12.03
Section 313(a)
  8.15
(b)(1)
  N.A.
(b)(2)
  8.15
(c)
  8.15; 12.02
(d)
  8.15
Section 314(a)
  5.02; 5.03
(b)
  N.A.
(c)(1)
  12.04(a)
(c)(2)
  12.04(a)
(c)(3)
  N.A.
(d)
  N.A.
(e)
  12.04(b)
(f)
  N.A.
Section 315(a)
  8.01(a); 8.01(b)(i)
(b)
  8.14; 12.02
(c)
  8.01(a)
(d)
  8.01(b)
(e)
  7.11
Section 316(a) (last sentence)
  2.09
(a)(1)(A)
  7.05
(a)(1)(B)
  Section 7.04
(a)(2)
  N.A.
(b)
  7.07
(c)
  12.05
Section 317(a)(1)
  Section 7.08; 12.01
(a)(2)
  Section 7.09; 12.01
(b)
  Section 2.04; 12.01
Section 318(a)
  12.01
(b)
  N.A.
(c)
  Section 12.01

 

*   Cross-Reference Table shall not, for any purpose, be deemed a part of this
Indenture.   **   N.A. means Not Applicable.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
 
       
Section 1.01. Definitions.
    1  
Section 1.02. Trust Indenture Act Provisions.
    8  
Section 1.03. Rules of Construction.
    9  
 
       
ARTICLE 2 THE SECURITIES
    10  
 
       
Section 2.01. Form and Dating.
    10  
Section 2.02. Execution and Authentication.
    11  
Section 2.03. Registrar, Paying Agent and Conversion Agent.
    11  
Section 2.04. Paying Agent to Hold Money and Securities in Trust.
    12  
Section 2.05. Securityholder Lists.
    12  
Section 2.06. Transfer and Exchange.
    12  
Section 2.07. Replacement Securities.
    13  
Section 2.08. Outstanding Securities.
    14  
Section 2.09. Treasury Securities.
    14  
Section 2.10. Temporary Securities.
    15  
Section 2.11. Cancellation.
    15  
Section 2.12. Legend; Additional Transfer and Exchange Requirements.
    15  
Section 2.13. CUSIP Numbers.
    20  
Section 2.14. Ranking.
    21  
Section 2.15. Persons Deemed Owners.
    21  
Section 2.16. Defaulted Interest.
    21  
 
       
ARTICLE 3 REPURCHASE OF SECURITIES AT OPTION OF HOLDERS
    21  
 
       
Section 3.01. Purchase of Securities at Option of the Holder upon a Fundamental
Change.
    21  
Section 3.02. Effect of Fundamental Change Purchase Notice.
    25  
Section 3.03. Deposit of Fundamental Change Purchase Price.
    26  
Section 3.04. Securities Purchased in Part.
    26  
Section 3.05. Repayment to the Company.
    26  
Section 3.06. Compliance with Securities Laws upon Purchase of Securities.
    26  
 
       
ARTICLE 4 CONVERSION
    27  
 
       
Section 4.02 Conversion Rate.
    27  
Section 4.03. Conversion Procedure.
    28  
Section 4.04. Taxes on Conversion.
    29  
Section 4.05. Company to Provide Stock.
    29  
Section 4.06. Adjustment of Conversion Rate.
    29  
Section 4.07. No Adjustment.
    36  
Section 4.08. Stockholder Rights Plans.
    36  
Section 4.09. Effect of Reclassification, Consolidation, Merger or Sale on
Conversion Privilege.
    36  
Section 4.10. Other Adjustments.
    37  
Section 4.11. Notice of Adjustment.
    37  
Section 4.12. Trustee’s Disclaimer.
    37  
Section 4.13. Settlement Upon Conversion.
    38  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 5 COVENANTS
    38  
 
       
Section 5.01. Payment of Securities.
    38  
Section 5.02. Reports and Certain Information.
    39  
Section 5.03. Compliance Certificates.
    39  
Section 5.04. Maintenance of Corporate Existence.
    39  
Section 5.05. Stay, Extension and Usury Laws.
    39  
Section 5.06. Maintenance of Office or Agency of the Trustee, Registrar, Paying
Agent and Conversion Agent.
    40  
Section 5.07. Notice of Default.
    40  
Section 5.08. Additional Interest Notice.
    40  
 
       
ARTICLE 6 CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
    40  
 
       
Section 6.01. Company May Consolidate, etc., Only on Certain Terms.
    40  
Section 6.02. Successor Substituted.
    41  
 
       
ARTICLE 7 DEFAULT AND REMEDIES
    41  
 
       
Section 7.01. Events of Default.
    41  
Section 7.02. Acceleration.
    42  
Section 7.03. Other Remedies.
    43  
Section 7.04. Waiver of Defaults and Events of Default.
    43  
Section 7.05. Control by Majority.
    43  
Section 7.06. Limitations on Suits.
    43  
Section 7.07. Rights of Holders to Receive Payment and to Convert.
    44  
Section 7.08. Collection Suit by Trustee.
    44  
Section 7.09. Trustee May File Proofs of Claim.
    44  
Section 7.10. Priorities.
    44  
Section 7.11. Undertaking for Costs.
    45  
Section 7.12. Delay or Omission Not Waiver.
    45  
 
       
ARTICLE 8 TRUSTEE
    45  
 
       
Section 8.01. Certain Duties and Responsibilities of Trustee.
    45  
Section 8.02. Certain Rights of Trustee.
    46  
Section 8.03. Trustee Not Responsible for Recitals or Issuance or Securities.
    48  
Section 8.04. May Hold Securities.
    48  
Section 8.05. Moneys Held in Trust.
    48  
Section 8.06. Compensation and Reimbursement.
    48  
Section 8.07. Reliance on Officers’ Certificate.
    49  
Section 8.08. Disqualification: Conflicting Interests.
    49  
Section 8.09. Corporate Trustee Required; Eligibility.
    49  
Section 8.10. Resignation and Removal; Appointment of Successor.
    49  
Section 8.11. Acceptance of Appointment By Successor.
    50  
Section 8.12. Merger, Conversion, Consolidation or Succession to Business.
    51  
Section 8.13. Preferential Collection of Claims Against the Company.
    51  
Section 8.14. Notice of Defaults.
    51  
Section 8.15. Reports by Trustee.
    51  
Section 8.16. Preferential Collection of Claims.
    52  
 
       
ARTICLE 9 SUBORDINATION
    52  
 
       
Section 9.01. Agreement to Subordinate.
    52  
Section 9.02. Liquidation, Dissolution, Bankruptcy.
    52  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 9.03. Default on Senior Debt and/or Designated Senior Debt.
    52  
Section 9.04. Acceleration of Securities.
    53  
Section 9.05. When Distribution Must Be Paid Over.
    53  
Section 9.06. Notice by Company.
    54  
Section 9.07. Subrogation.
    54  
Section 9.08. Relative Rights.
    54  
Section 9.09. Subordination May Not Be Impaired by Company.
    54  
Section 9.10. Distribution or Notice to Representative.
    54  
Section 9.11. Rights of Trustee and Paying Agent.
    55  
Section 9.12. Authorization to Effect Subordination.
    55  
Section 9.13. Article Applicable to Paying Agents.
    55  
Section 9.14. Senior Debt Entitled to Rely.
    55  
Section 9.15. Permitted Payments.
    55  
Section 9.16. No Waiver of Subordination Provisions.
    55  
Section 9.17. Certain Conversions Deemed Payment.
    56  
 
       
ARTICLE 10 AMENDMENTS, SUPPLEMENTS AND WAIVERS
    56  
 
       
Section 10.01. Without Consent of Holders.
    56  
Section 10.02. With Consent of Holders.
    57  
Section 10.03. Compliance with Trust Indenture Act.
    58  
Section 10.04. Revocation and Effect of Consents.
    58  
Section 10.05. Notation on or Exchange of Securities.
    58  
Section 10.06. Trustee to Sign Amendments, Etc.
    58  
Section 10.07. Effect of Supplemental Indentures.
    59  
 
       
ARTICLE 11 SATISFACTION AND DISCHARGE
    59  
 
       
Section 11.01. Satisfaction and Discharge of the Indenture.
    59  
Section 11.02. Repayment to the Company.
    59  
 
       
ARTICLE 12 MISCELLANEOUS
    60  
 
       
Section 12.01. Trust Indenture Act Controls.
    60  
Section 12.02. Notices.
    60  
Section 12.03. Communications by Holders with Other Holders.
    60  
Section 12.04. Certificate and Opinion as to Conditions Precedent.
    61  
Section 12.05. Record Date for Vote or Consent of Securityholders.
    61  
Section 12.06. Rules by Trustee, Paying Agent, Registrar and Conversion Agent.
    61  
Section 12.07. Legal Holidays.
    61  
Section 12.08. Governing Law; Jury Trial Waiver.
    62  
Section 12.09. No Adverse Interpretation of Other Agreements.
    62  
Section 12.10. No Recourse Against Others.
    62  
Section 12.11. Successors.
    62  
Section 12.12. Multiple Counterparts.
    62  
Section 12.13. Separability.
    62  
Section 12.14. Calculations in Respect of the Securities.
    62  
Section 12.15. Table of Contents, Headings, Etc.
    62  

iii



--------------------------------------------------------------------------------



 



     
Exhibit A
  Form of Note:
 
  - Assignment Form
 
  - Form of Conversion Notice
 
  - Form of Fundamental Change Purchase Notice
 
  - Form of Certificate to be Delivered upon Exchange or Registration of
Transfer of Restricted Securities
Exhibit B
  Table showing the Increase in Conversion Rate in connection with a Make-Whole
Fundamental
Change

iv



--------------------------------------------------------------------------------



 



     THIS INDENTURE, dated as of March 28, 2007, is between KOMAG, INCORPORATED,
a Delaware corporation (the “Company”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as trustee (in such capacity and not in its
individual capacity, the “Trustee”).
     In consideration of the premises and the purchase of the Securities by the
Holders thereof, the parties hereto agree as follows for the equal and ratable
benefit of the Holders of the Securities.
ARTICLE 1
Definitions and Incorporation by Reference
Section 1.01. Definitions.
     “Additional Interest” has the meaning set forth in Section 5(a) of the
Registration Rights Agreement. Unless the context otherwise requires, all
references herein or in the Securities to “interest” accrued or payable as of
any date shall include, without duplication, any Additional Interest accrued or
payable as of such date as provided in the Registration Rights Agreement.
     “Additional Interest Notice” has the meaning specified in Section 5.08.
     “Additional Securities” has the meaning specified in Section 2.02(d).
     “Additional Shares” has the meaning specified in Section 4.02(b).
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
     “Agent” means any Registrar, Paying Agent or Conversion Agent.
     “Agent Members” has the meaning specified in Section 2.01(d).
     “Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary, in each case to the extent applicable to such transfer or
exchange.
     “Applicable Stock Price” has the meaning specified in Section 4.02(a).
     “Bankruptcy Law” has the meaning specified in Section 7.01.
     “Base Conversion Rate” has the meaning specified in Section 4.02(a).
     “Base Conversion Price” has the meaning specified in Section 4.02(a).
     “beneficial owner” has the meaning specified in Section 3.01(a).
     “Board of Directors” means the board of directors of the Company or, except
as used in the definition of Fundamental Change and except where the context
otherwise requires, any duly authorized committee of such board of directors.

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York, New York or the City of San
Jose, California or the city in which the Corporate Trust Office is located are
authorized or obligated by law or executive order to close.
     “capital stock” has the meaning specified in Section 3.01(a).
     “Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.
     “Close of Business” means 5:00 p.m. New York City time.
     “Certificated Security” means a Security that is in substantially the form
attached hereto as Exhibit A and that does not include the information or the
schedule called for by footnotes 1 and 5 thereof.
     “Closing Price” means, on any Trading Day, the reported last sale price per
share of the Common Stock (or, if no last sale price is reported, the average of
the bid and ask prices per share or, if more than one in either case, the
average of the average bid and the average ask prices per share) on such date
reported by the Nasdaq or, if the Common Stock is not quoted or listed for
trading on the Nasdaq, as reported by the principal national or regional
securities exchange on which the Common Stock is listed or otherwise as provided
in this Indenture.
     “Common Stock” means, subject to Section 4.09, shares of common stock of
the Company, par value $0.01 per share, at the date of this Indenture or shares
of any class or classes resulting from any reclassification or reclassifications
thereof and that have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company and that are not subject to redemption by the Company;
provided that if at any time there shall be more than one such resulting class,
the shares of each such class then so issuable shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
     “Company” means the party named as such in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture, and thereafter “Company” shall mean such successor Company.
     “Company Order” has the meaning specified in Section 2.02(d).
     “continuing director” has the meaning specified in Section 3.01(a).
     “Conversion Agent” has the meaning specified in Section 2.03.
     “Conversion Date” has the meaning specified in Section 4.03(a).
     “Conversion Notice” has the meaning specified in Section 4.03(a).
     “Conversion Price” means, at any time, an amount equal to $1,000 divided by
the Conversion Rate in effect at such time, rounded to the nearest cent.
     “Conversion Rate” means the number of shares of Common Stock issuable upon
conversion of each $1,000 principal amount of Securities.

2



--------------------------------------------------------------------------------



 



     “Conversion Value” means the Closing Price of the Common Stock on any date
of determination multiplied by the Conversion Rate of the Securities in effect
on such date.
     “Corporate Trust Office” means the office of the Trustee at which at any
time the trust created by this Indenture shall be principally administered,
which office at the date of the execution of this Indenture is located at 633
West 5th Street, 24th Floor, Los Angeles, CA 90071, Attention: Corporate Trust
Services (Komag 2.125% Convertible Subordinated Notes due 2014), or such other
office as the Trustee may designate by written notice to the Company.
     “Current Market Price” means (i) in the case of the paragraph preceding the
formula in Section 4.06(e), the Closing Price on the specified date and (ii) in
the case of the definition of SP’ in Section 4.06(e), the average of the Closing
Prices of the Common Stock over the 10 consecutive Trading Day period commencing
on the Trading Day next succeeding the date such tender or exchange offer
expires.
     “Custodian” has the meaning specified in Section 7.01.
     “Default” means, when used with respect to the Securities, any event which
is or, after notice or passage of time or both, would be an Event of Default.
     “Depositary” has the meaning specified in Section 2.01(b).
     “Designated Senior Debt” means the obligations of the Company under any
Senior Debt in which the instrument creating or evidencing the same or any
related agreements or documents to which the Company is a party expressly
provides that such Senior Debt shall be “Designated Senior Debt” for purposes of
this Indenture; provided that the instrument, agreement or other document may
place limitations and conditions on the right of the Senior Debt to exercise the
rights of Designated Senior Debt.
     “Distributed Property” has the meaning specified in Section 4.06(c).
     “Effective Date” has the meaning specified in Section 4.02(b).
     “Event of Default” has the meaning specified in Section 7.01.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as in effect from
time to time.
     “Ex Date” means (i) when used with respect to any dividend or distribution,
the first date on which the Common Stock trades, regular way, on the relevant
exchange or in the relevant market from which the sale price was obtained
without the right to receive such dividend or distribution; and (ii) when used
with respect to any tender offer or exchange offer, the first date on which the
Common Stock trades, regular way, on the relevant exchange or in the relevant
market from which the sale price was obtained after the expiration time.
     “Existing Shareholders” has the meaning specified in Section 3.01(a).
     “Fundamental Change” has the meaning specified in Section 3.01(a).
     “Fundamental Change Company Notice” has the meaning specified in
Section 3.01(b).
     “Fundamental Change Purchase Date” has the meaning specified in
Section 3.01(a).
     “Fundamental Change Purchase Notice” has the meaning specified in
Section 3.01(c).

3



--------------------------------------------------------------------------------



 



     “Fundamental Change Purchase Price” has the meaning specified in
Section 3.01(a).
     “GAAP” means generally accepted accounting principles in the United States
as set forth in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession in the United States, which are in effect from time
to time and consistently applied.
     “Global Security” means a permanent Global Security that is in
substantially the form attached hereto as Exhibit A and that includes the
information and schedule called for by footnotes 1 and 5 thereof and which is
deposited with the Depositary or its custodian and registered in the name of the
Depositary or its nominee.
     “Holder” or “Securityholder” means the person in whose name a Security is
registered in the Register.
     “Incremental Share Factor” has the meaning specified in Section 4.02(a).
     “Indebtedness” means, with respect to any Person:
          (a) all of such Person’s indebtedness, obligations and other
liabilities, contingent or otherwise, (i) for borrowed money, including
overdrafts, foreign exchange contracts, currency exchange agreements, interest
rate protection agreements, and any loans or advances from banks, whether or not
evidenced by notes or similar instruments, or (ii) evidenced by credit or loan
agreements, bonds, debentures, notes or similar instruments, whether or not the
recourse of the lender is to the whole of the assets of such Person or to only a
portion thereof;
          (b) all of such Person’s reimbursement obligations and other
liabilities, contingent or otherwise, with respect to letters of credit, bank
guarantees or bankers’ acceptances;
          (c) all of such Person’s obligations and other liabilities, contingent
or otherwise, in respect of leases required, in conformity with GAAP, to be
accounted for as capitalized lease obligations on such Person’s balance sheet;
          (d) all of such Person’s obligations and other liabilities, contingent
or otherwise, under any lease or related document, including a purchase
agreement, conditional sale or other title retention agreement, in connection
with the lease of real property or improvements thereon (or any personal
property included as part of any such lease) which provides that such Person is
contractually obligated to purchase or cause a third party to purchase the
leased property or pay an agreed upon residual value of the leased property,
including any such obligations under such lease or related document to purchase
or cause a third party to purchase such lease property or pay an agreed upon
residual value of the leased property to the lessor;
          (e) all of such Person’s obligations, contingent or otherwise, with
respect to an interest rate or other swap, cap, floor or collar agreement or
hedge agreement, forward contract or other similar instrument or agreement or
foreign currency hedge, exchange, purchase or similar instrument or agreement;
          (f) all of such Person’s direct or indirect guarantees or similar
agreements in respect of, and all obligations or liabilities to purchase or
otherwise acquire or otherwise assure a creditor against loss in respect of,
indebtedness, obligations or liabilities of another Person of the kinds
described in clauses (a) through (e); and

4



--------------------------------------------------------------------------------



 



          (g) any and all deferrals, renewals, extensions, refinancings and
refundings of, or amendments, modifications or supplements to, any indebtedness,
obligation or liability of the kinds described in clauses (a) through (f).
     The amount of Indebtedness of any Person at any date shall be (i) the
outstanding principal amount of all unconditional obligations described above,
as such amount would be reflected on a balance sheet prepared in accordance with
GAAP, and the maximum liability at such date of such Person for any contingent
obligations described above, (ii) the accreted value thereof, in the case of any
Indebtedness issued with original issue discount, and (iii) the principal amount
thereof, together with any interest thereon that is more than 30 days past due,
in the case of any other Indebtedness.
     “Indenture” means this Indenture as amended or supplemented from time to
time pursuant to the terms of this Indenture, including the provisions of the
TIA that are explicitly incorporated in this Indenture by reference to the TIA.
     “Initial Purchasers” means Credit Suisse Securities (USA) LLC, Bear,
Stearns & Co., Inc., Citigroup Global Markets Inc. and Piper Jaffray & Co.
     “Initial Securities” means the Securities issued on the date hereof in the
aggregate principal amount of $250,000,000, and any Securities issued in
replacement thereof.
     “Interest Payment Date” has the meaning set forth in the Securities.
     “Interest Payment Record Date” has the meaning set forth in the Securities.
     “Legal Holiday” has the meaning specified in Section 12.07.
     “Make-Whole Fundamental Change” has the meaning specified in
Section 3.01(a).
     “Market Disruption Event” means (a) a failure by the primary exchange or
quotation system on which the Common Stock trades or is quoted to open for
trading during its regular trading session or (b) the occurrence or existence
prior to 1:00 p.m., New York City time, on any Trading Day for the Common Stock
of an aggregate one half hour period, of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the stock
exchange or otherwise) in the Common Stock or in any options, contracts or
future contracts relating to the Common Stock.
     “Maturity Date” means April 1, 2014.
     “Merger Event” has the meaning specified in Section 4.09.
     “Nasdaq” means the Nasdaq Stock Market.
     “Notice of Default” has the meaning specified in Section 7.01.
     “NYSE” means the New York Stock Exchange.
     “Offering Circular” means the Confidential Offering Circular dated
March 22, 2007, relating to the Securities.
     “Officer” means, with respect to any Person, the Chairman or any
Co-Chairman of the Board, any Vice Chairman of the Board, the Chief Executive
Officer, the Chief Operating Officer, the Chief Legal Officer, the

5



--------------------------------------------------------------------------------



 



Chief Financial Officer, the Treasurer, any Assistant Treasurer, the Controller,
the Secretary, any Assistant Secretary or any Vice President of such Person.
     “Officers’ Certificate” means a certificate signed by at least two Officers
of the Company; provided, however, that for purposes of Section 4.09 and
Section 5.03, “Officers’ Certificate” means a certificate signed by the
principal executive officer, principal financial officer or principal accounting
officer of the Company and at least one other Officer of the Company.
     “Opinion of Counsel” means a written opinion from legal counsel containing,
as applicable, the information specified in Section 12.04. The counsel may be an
employee of or counsel to the Company who is reasonably satisfactory to the
Trustee.
     “Paying Agent” has the meaning specified in Section 2.03.
     “Payment Blockage Notice” has the meaning specified in Section 9.03(b).
     “Payment Blockage Period” has the meaning specified in Section 9.03(b).
     “Payment Default” has the meaning specified in Section 9.03(a).
     “Person” or “person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, statutory trust, unincorporated organization, government or any agency or
political subdivision thereof.
     “Principal Amount” of a Security means the Principal Amount as set forth on
the face of the Security.
     “QIB” means a qualified institutional buyer as defined in Rule 144A.
     “Record Date” means (i) with respect to any payment of interest on the
Securities, each March 15 and September 15 (whether or not a Business Day) and
(ii) with respect to the events specified in Section 4.06, the meaning specified
in Section 4.06.
     “Reference Property” has the meaning specified in Section 4.09.
     “Register” has the meaning specified in Section 2.03.
     “Registrar” has the meaning specified in Section 2.03.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date hereof, among the Company and the Initial Purchasers.
     “Responsible Officer”, when used with respect to the Trustee, means any
officer within the Corporate Trust Office of the Trustee and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject and who shall have direct responsibility for the
administration of this Indenture.
     “Restricted Certificated Security” means a Certificated Security that is a
Restricted Security.
     “Restricted Global Security” means a Global Security that is a Restricted
Security.
     “Restricted Legend” has the meaning specified in Section 2.12(f).

6



--------------------------------------------------------------------------------



 



     “Restricted Security” means a Security required to bear the Restricted
Legend called for by footnotes 2 and 3 to the form of Security set forth in
Exhibit A of this Indenture.
     “Rule 144” means Rule 144 under the Securities Act or any successor to such
rule, as it may be amended from time to time.
     “Rule 144A” means Rule 144A under the Securities Act or any successor to
such rule, as it may be amended from time to time.
     “Rule 144A Information” has the meaning specified in Section 5.02(b).
     “SEC” means the United States Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act, or, if at any time
after the execution of this Indenture the SEC is not existing and performing the
duties now assigned to it under the TIA, then the body performing such duties at
such time.
     “Security” or “Securities” means the Company’s 2.125% Convertible
Subordinated Notes due 2014, as amended or supplemented from time to time
pursuant to the terms of this Indenture, that are issued under this Indenture.
     “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, as in effect from
time to time.
     “Securities Custodian” means the Trustee, as custodian with respect to the
Global Securities, or any successor thereto.
     “Senior Debt” means the principal of, premium, if any, interest, including
any interest accruing after the commencement of any bankruptcy or similar
proceeding, whether or not a claim for post-petition interest is allowed as a
claim in the proceeding, and rent payable on or in connection with, and all
fees, costs, expenses and other amounts accrued or due on or in connection with,
Indebtedness of the Company whether secured or unsecured, absolute or
contingent, due or to become due, outstanding on the date of this Indenture or
thereafter created, incurred, assumed, guaranteed or in effect guaranteed by the
Company, including all deferrals, renewals, extensions, or refundings of, or
amendments, modifications or supplements to, the foregoing. “Senior Debt” does
not include:
     (a) Indebtedness that expressly provides that such Indebtedness shall not
be senior in right of a payment to the Securities or expressly provides that
such Indebtedness is on the same basis or junior to the Securities;
     (b) any Indebtedness to any Subsidiary, other than Indebtedness to a
Subsidiary arising by reason of guarantees by the Company of Indebtedness of
such Subsidiary to a Person that is not a Subsidiary; and
     (c) any Indebtedness with respect to the Company’s 2.0% Convertible
Subordinated Notes due 2024.
     “Significant Subsidiary” means any Subsidiary of the Company which has:
(i) consolidated assets or in which the Company and its other Subsidiaries have
investments equal to or greater than 10% of the Company’s total consolidated
assets; or (ii) consolidated gross revenue equal to or greater than 10% of the
Company’s consolidated gross revenue, measured as at the end of the Company’s
most recently completed

7



--------------------------------------------------------------------------------



 



fiscal year in the case of consolidated assets or investments or for the most
recently completed fiscal year in case of consolidated gross revenue.
     “Specified Indebtedness” has the meaning specified in Section 7.01(f).
     “Spin-Off” has the meaning specified in Section 4.06(c).
     “Spin-Off Securities” has the meaning specified in Section 4.06(c).
     “Stock Price” has the meaning specified in Section 4.02(b).
     “Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the outstanding
voting stock (as defined in Section 3.01) or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof, or persons performing similar functions, is at the time owned
or controlled, directly or indirectly, by (i) such Person; (ii) such Person and
one or more Subsidiaries of such Person; or (iii) one or more Subsidiaries of
such Person.
     “TIA” means the United States Trust Indenture Act of 1939, as amended, and
the rules and regulations thereunder as in effect on the date of this Indenture;
provided, however, that in the event the Trust Indenture Act of 1939 is amended
after such date, then “TIA” means, to the extent required by such amendment, the
Trust Indenture Act of 1939 as so amended.
     “Trading Day” means a day during which (i) trading in the Common Stock
generally occurs and (ii) there is no Market Disruption Event.
     “Trigger Event” has the meaning specified in Section 4.06(c).
     “Trust Officer” means, with respect to the Trustee, any officer within the
Corporate Trust Services department (or any successor department) of the Trustee
located at the Corporate Trust Office of the Trustee, who shall have direct
responsibility for the administration of this Indenture, and also means, with
respect to any particular corporate trust matter, any other officer of the
Trustee to whom such corporate trust matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.
     “Trustee” means U.S. Bank National Association, not in its individual
capacity, but solely in its capacity as trustee hereunder, until a successor
replaces it pursuant to the applicable provisions of this Indenture and,
thereafter, shall mean such successor Trustee.
     “Unrestricted Certificated Security” means a Certificated Security that is
not a Restricted Security.
     “Unrestricted Global Security” means a Global Security that is not a
Restricted Security.
     “Vice President” when used with respect to the Company or the Trustee,
means any vice president, whether or not designated by a number or a word or
words added before or after the title “vice president.”
     “voting stock” has the meaning specified in Section 3.01(a).
     Section 1.02. Trust Indenture Act Provisions. Whenever this Indenture
refers to a provision of the TIA, that provision is incorporated by reference in
and made a part of this Indenture. The Indenture shall also include those
provisions of the TIA required to be included herein by the provisions of the
TIA. The following TIA terms used in this Indenture have the following meanings:

8



--------------------------------------------------------------------------------



 



“Commission” means the SEC;
“indenture securities” means the Securities;
“indenture security Holder” means a Securityholder;
“indenture to be qualified” means this Indenture;
“indenture trustee” or “institutional trustee” means the Trustee; and
“obligor” on the indenture securities means the Company and any successor
obligor on the Securities.
     All other terms used in this Indenture that are defined in the TIA, defined
by TIA reference to another statute or defined by any SEC rule and not otherwise
defined herein have the meanings assigned to them therein.
     Section 1.03. Rules of Construction. Unless the context otherwise requires:
     (a) a term has the meaning assigned to it herein;
     (b) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (c) words in the singular include the plural, and words in the plural
include the singular;
     (d) provisions apply to successive events and transactions;
     (e) the term “merger” includes a statutory share exchange and the term
“merged” has a correlative meaning;
     (f) the masculine gender includes the feminine and the neuter;
     (g) references to agreements and other instruments include subsequent
amendments thereto;
     (h) references to “interest” include Additional Interest;
     (i) “herein,” “hereof,” “hereunder,” “hereinafter” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;
     (j) unless context otherwise requires, any reference to an “Article” or a
“Section” refers to an Article or Section, as the case may be, of this
Indenture;
     (k) “or” is not exclusive; and
     (l) “including” means including without limitation.

9



--------------------------------------------------------------------------------



 



ARTICLE 2
The Securities
     Section 2.01. Form and Dating. (a) The Securities and the corresponding
Trustee’s certificate of authentication shall be substantially in the respective
forms set forth in Exhibit A, which Exhibit is incorporated in and made part of
this Indenture. The Securities may have notations, legends or endorsements
required by law, exchange rule, Applicable Procedures or usage. The Company
shall provide any such notations, legends or endorsements to the Trustee in
writing. Each Security shall be dated the date of its authentication.
     The terms and provisions contained in the Securities shall constitute, and
are hereby expressly made, a part of this Indenture and the Company and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby; provided, however, to the
extent permitted by applicable law, if any provision of any Security conflicts
with the express provisions of this Indenture, the provisions of this Indenture
shall govern and be controlling.
     (b) Restricted Global Securities. All of the Securities shall be issued
initially in the form of one or more Restricted Global Securities, which shall
be deposited on behalf of the purchasers of the Securities represented thereby
with the Securities Custodian, as custodian for the depositary, The Depository
Trust Company (such depositary, or any successor thereto, being hereinafter
referred to as the “Depositary”), and registered in the name of its nominee,
Cede & Co., or as otherwise instructed by the Depositary, duly executed by the
Company and authenticated by the Trustee as hereinafter provided. The aggregate
principal amount of the Restricted Global Securities may from time to time be
increased or decreased by adjustments made on the records of the Securities
Custodian and the Depositary as hereinafter provided, subject in each case to
compliance with the Applicable Procedures and the provisions of this Indenture.
     (c) Global Securities In General. Each Global Security shall represent such
of the out-standing Securities as shall be specified therein and each shall
provide that it shall represent the aggregate amount of outstanding Securities
from time to time endorsed thereon and that the aggregate amount of outstanding
Securities represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, purchases or conversions of such Securities,
in each case in accordance with this Indenture. Any adjustment of the aggregate
principal amount of a Global Security to reflect the amount of any increase or
decrease in the amount of outstanding Securities represented thereby shall be
made by the Trustee in accordance with instructions given by the Holder thereof
as required by Section 2.12 hereof, or otherwise in accordance with this
Indenture, and shall be made on the records of the Trustee and the Depositary.
     The Company shall issue and the Trustee shall, upon receipt of a Company
Order, authenticate and deliver in accordance with Section 2.02, initially one
or more Global Securities that (i) shall be registered in the name of Cede & Co.
or as otherwise instructed by the Depositary, (ii) shall be delivered by the
Trustee to the Depositary or to the Securities Custodian pursuant to the
Depositary’s instructions and (iii) shall bear legends required for Global
Securities as set forth in Exhibit A hereto.
     (d) Book Entry Provisions. Members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Indenture with respect to any
Global Security held on their behalf by the Depositary or under the Global
Security, and the Depositary (including, for this purpose, its nominee) may be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner and Holder of such Global Security for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall (A) prevent the
Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary, or such nominee, as the case may be, or (B) impair, as between
the Depositary and its Agent Members, the Applicable Procedures or the operation
of customary practices governing the exercise of the rights of a Holder of any
Security.

10



--------------------------------------------------------------------------------



 



     None of the Company, the Trustee, the Registrar, any Paying Agent or any
agent of any of them shall have any responsibility or liability for any aspect
of the records relating to or payments made on account of beneficial ownership
interests in the Securities, for maintaining, supervising or reviewing any
records relating to such beneficial owner interests, or for any acts or
omissions of a Depositary or for any transactions between a Depositary and any
beneficial owner or between or among beneficial owners. No owner of a beneficial
interest in the Securities shall have any rights under this Indenture, and the
Depositary or its nominee, if any, shall be deemed and treated by the Company,
the Trustee, the Registrar, any Paying Agent or any agent of any of them as the
absolute owner and holder of such Securities for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee, the Registrar, any Paying Agent or any agent of any of them from giving
effect to any written certification, proxy or other authorization furnished by a
Depositary, or any of its members and any other Person on whose behalf such
member may act.
     (e) Certificated Securities. Certificated Securities shall be issued only
under the circumstances provided in Section 2.12(a)(i).
     Section 2.02. Execution and Authentication. (a) A duly authorized Officer
of the Company shall sign the Securities for the Company by manual or facsimile
signature.
     (b) If an Officer of the Company whose signature is on a Security no longer
holds that office at the time the Trustee authenticates the Security, the
Security shall be valid nevertheless.
     (c) A Security shall not be valid until an authorized signatory of the
Trustee manually signs the certificate of authentication on the Security. The
signature shall be conclusive evidence that the Security has been authenticated
under this Indenture.
     (d) The Trustee shall initially authenticate and make available for
delivery Securities for original issue in the aggregate principal amount of up
to $250,000,000 upon receipt of a written order or orders of the Company signed
by an Officer of the Company (a “Company Order”). The Company may, without the
consent of the Holders, issue additional Securities (the “Additional
Securities”) with the same terms and with the same CUSIP number as the
Securities in an unlimited aggregate principal amount; provided, however that no
such Additional Securities may be issued unless fungible with the notes offered
hereby for U.S. federal income tax purposes. The Trustee shall authenticate
Additional Securities thereafter in unlimited aggregate principal amount (so
long as permitted by the terms of this Indenture) for original issue upon a
Company Order of the Company in aggregate principal amount as specified in such
order (except as provided in Section 2.07). Each such Company Order shall
specify the amount of Securities to be authenticated and the date on which the
Securities are to be authenticated. Such Additional Securities shall have
identical terms to the Initial Securities except for issuance dates and prices
and with respect to interest accruing prior to their date of issuance, and will
constitute the same series as the Initial Securities for all purposes hereunder,
including, without limitation, waivers, amendments and offers to purchase.
     (e) The Trustee shall act as the initial authenticating agent. Thereafter,
the Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company.
     The Securities shall be issuable only in registered form without coupons
and only in denominations of $1,000 principal amount and any integral multiple
thereof.
     Section 2.03. Registrar, Paying Agent and Conversion Agent. The Company
shall maintain an office or agency where Securities may be presented for
registration of transfer or for exchange (“Registrar”), an

11



--------------------------------------------------------------------------------



 



office or agency in the United States where Securities may be presented for
purchase or payment (“Paying Agent”), an office or agency where Securities may
be presented for conversion (“Conversion Agent”), and an office or agency where
notices and demands to or upon the Company in respect of the Securities and this
Indenture may be served. The Registrar shall keep a register of the Securities
(“Register”) and of their transfer and exchange.
     The Company may have one or more co-registrars, one or more additional
paying agents, and one or more additional conversion agents. The term
“Registrar” includes any co-registrar, including any named pursuant to
Section 5.06. The term “Paying Agent” includes any additional paying agent,
including any named pursuant to Section 5.06. The term “Conversion Agent”
includes any additional conversion agent, including any named pursuant to
Section 5.06.
     The Company shall enter into an appropriate agency agreement with any Agent
not a party to this Indenture. The agreement shall implement the provisions of
this Indenture that relate to such Agent. The Company shall notify the Trustee
of the name and address of any Agent not a party to this Indenture. If the
Company fails to maintain a Registrar, Paying Agent or Conversion Agent or agent
for service of notices and demands in any place required by this Indenture, or
fails to give the foregoing notice, the Trustee shall act as such. The Company
or any Affiliate of the Company may act as Paying Agent.
     The Company hereby initially appoints the Trustee as Registrar, Paying
Agent and Conversion Agent in connection with the Securities.
     Section 2.04. Paying Agent to Hold Money and Securities in Trust. Prior to
11:00 a.m., New York City time, on each due date of payments in respect of, or
delivery of Cash or shares of Common Stock, as applicable and as provided
herein, the Company shall deposit with the Paying Agent Cash (in immediately
available funds if deposited on the due date) or with the Conversion Agent such
number of shares of Common Stock or other consideration sufficient to make such
payments or deliveries when so becoming due. The Company shall require each
Paying Agent or Conversion Agent, as applicable (other than the Trustee), to
agree in writing that such Agent shall hold in trust for the benefit of
Securityholders or the Trustee all Cash, Common Stock or other consideration, as
applicable, held by such Agent for the making of payments or deliveries in
respect of the Securities and shall notify the Trustee in writing of any default
by the Company in making any such payment or delivery. If the Company or an
Affiliate of the Company acts as Paying Agent or Conversion Agent, as
applicable, it shall segregate the Cash, Common Stock and other consideration,
as applicable, held by it as Paying Agent or Conversion Agent, as applicable,
and hold it as a separate trust fund.
     The Company at any time may require a Paying Agent or Conversion Agent, as
applicable, to pay all Cash, Common Stock or other consideration, as applicable,
held by it to the Trustee, and the Trustee may at any time during the
continuance of any Default, upon written request to the Paying Agent or the
Conversion Agent, as applicable, require such Paying Agent or Conversion Agent,
as applicable, to pay forthwith to the Trustee all Cash, Common Stock or other
consideration, as applicable, so held in trust by such Paying Agent or
Conversion Agent. Upon doing so, the Paying Agent or the Conversion Agent, as
applicable, shall have no further liability for such Cash, Common Stock or other
consideration, as applicable.
     Section 2.05. Securityholder Lists. The Trustee shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of the Securityholders. If the Trustee is not the
Registrar, the Company shall furnish to the Trustee on or before each Interest
Payment Date, and at such other times as the Trustee may request in writing, a
list of the names and addresses of the Securityholders in such form and as of
such date as the Trustee may reasonably request.
     Section 2.06. Transfer and Exchange. (a) Subject to compliance with any
applicable additional requirements contained in Section 2.12, when a Security is
presented to a Registrar with a request to register a

12



--------------------------------------------------------------------------------



 



transfer thereof or to exchange such Security for an equal principal amount of
Securities of other authorized denominations, the Registrar shall register the
transfer or make the exchange as requested; provided, however, that every
Security presented or surrendered for registration of transfer or exchange
shall, if such Security is a Certificated Security, be duly endorsed or
accompanied by an assignment form, in the form included in Exhibit A attached
hereto and, if applicable, a transfer certificate, in the form included in
Exhibit A attached hereto, and in form reasonably satisfactory to the Registrar
duly executed by the Holder thereof or its attorney duly authorized in writing.
To permit registration of transfers and exchanges, upon surrender of any
Security for registration of transfer or exchange at an office or agency
maintained pursuant to Section 2.03, the Company shall execute and the Trustee
shall, upon receipt of a Company Order, authenticate Securities of a like
aggregate principal amount at the Registrar’s request. Any exchange or transfer
shall be without charge, except that the Company or the Registrar may require
payment of a sum sufficient to cover any tax, assessment or other governmental
charge that may be imposed in relation thereto, other than exchanges pursuant to
Section 2.10, Section 10.05, Article 3 or Article 4, in each case, not involving
any transfer.
     Neither the Company, any Registrar nor the Trustee shall be required to
exchange or register a transfer of any Securities or portions thereof in respect
of which a Fundamental Change Purchase Notice has been delivered and not validly
withdrawn by the Holder thereof (except, in the case of the purchase of a
Security in part, the portion thereof not to be purchased).
     All Securities issued upon any transfer or exchange of Securities shall be
valid obligations of the Company, evidencing the same debt and entitled to the
same benefits under this Indenture as the Securities surrendered upon such
transfer or exchange.
     (b) Any Registrar appointed pursuant to Section 2.03 or Section 5.06 hereof
shall provide to the Trustee such information as the Trustee may reasonably
request in connection with the delivery by such Registrar of Securities upon
transfer or exchange of Securities.
     The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Security) other than to require
delivery of such opinions of counsel, certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by the terms of, this Indenture (including if so requested by the
Company exercising a right to require the delivery of such items), and to
examine the same to determine substantial compliance as to form with the express
requirements hereof.
     Any Holder of a Global Security shall, by acceptance of such Global
Security, agree that transfers of beneficial interests in such Global Security
may be effected only through a book-entry system maintained by the Depositary
(or its agent), and that ownership of a beneficial interest in a Global Security
shall be required to be reflected in a book-entry system.
     Section 2.07. Replacement Securities. If (a) any mutilated security is
surrendered to the Company, a Registrar or the Trustee, or (b) the Company, the
Registrar and the Trustee receive evidence to their satisfaction of the
destruction, loss or theft of any Security, and, in either case, there is
delivered to the Company, the Registrar and the Trustee such security or
indemnity as shall be reasonably required by them to save each of them harmless,
then, in the absence of notice to the Company, such Registrar or the Trustee
that such Security has been acquired by a bona fide or protected purchaser, the
Company shall issue, and the Trustee shall, upon receipt of a Company Order
(which the Company agrees to deliver promptly), authenticate and deliver, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new Security of like tenor and principal amount, bearing a
number not contemporaneously outstanding.

13



--------------------------------------------------------------------------------



 



     In case any such mutilated, destroyed, lost or stolen Security has become
or is about to become due and payable, or purchased by the Company pursuant to
Article 3, the Company in its discretion may, instead of issuing a new Security,
pay or purchase such Security, as the case may be, in accordance herewith.
     Upon the issuance of any new Securities under this Section 2.07, the
Company may require the payment of a sum sufficient to cover any tax, assessment
or other governmental charge that may be imposed in relation thereto and any
other reasonable expenses (including the reasonable fees and expenses of the
Trustee or the Registrar) in connection therewith.
     Every new Security issued pursuant to this Section 2.07 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Securities duly issued and outstanding
hereunder.
     The provisions of this Section 2.07 are (to the extent lawful) exclusive
and shall preclude (to the extent lawful) all other rights and remedies with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Securities.
     Section 2.08. Outstanding Securities. Securities outstanding at any time
are all Securities authenticated by the Trustee, except for those canceled by
it, those paid or repurchased pursuant to Section 2.07, those delivered to it
for cancellation and those described in this Section 2.08 as not outstanding.
     If a Security is replaced pursuant to Section 2.07 (other than a mutilated
Security surrendered for replacement), it ceases to be outstanding unless the
Trustee receives, subsequent to the new Security’s authentication, proof
satisfactory to the Company that the replaced Security is held by a bona fide or
protected purchaser. A mutilated Security ceases to be outstanding upon
surrender and replacement thereof pursuant to Section 2.07.
     If the Paying Agent holds, in accordance with the terms of this Indenture,
prior to 11:00 a.m., New York City time, on the Maturity Date or on a
Fundamental Change Purchase Date, as the case may be, Cash sufficient to pay all
Initial Securities and all Additional Securities then payable, then on and after
such Maturity Date or Fundamental Change Purchase Date, as the case may be, such
Securities shall cease to be outstanding and interest on such Securities shall
cease to accrue.
     If a Security is converted in accordance with Article 4, then on the
Conversion Date, such Security shall cease to be outstanding and interest on
such Security shall cease to accrue, unless there shall be a default in the
delivery of the consideration payable hereunder upon such conversion.
     Subject to the restrictions contained in Section 2.09, a Security does not
cease to be outstanding solely because the Company or an Affiliate of the
Company holds the Security.
     Section 2.09. Treasury Securities. In determining whether the Holders of
the required principal amount of Securities have given or concurred in any
notice, request, demand, authorization, direction, waiver or consent, Securities
owned by the Company or any other obligor on the Securities or by any Affiliate
of the Company or of such other obligor shall be disregarded and deemed not to
be outstanding for such purposes, except that, for purposes of determining
whether the Trustee shall be protected in relying on any such notice, request,
demand, authorization, direction, waiver or consent, only Securities which a
Trust Officer actually knows are so owned shall be so disregarded. Securities so
owned which have been pledged in good faith shall not be disregarded if the
pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to
act with respect to the Securities and that the pledgee is not, and is not
acting on the behalf of, the Company or any other

14



--------------------------------------------------------------------------------



 



obligor on the Securities or any Affiliate of the Company or of such other
obligor. If requested by the Trustee, the Company agrees to notify the Trustee
in writing of the existence of any such Treasury Securities or Securities owned
by the Company, any other obligor on the Securities, or, to the knowledge of the
Company, any Affiliate of the Company.
     Section 2.10. Temporary Securities. Until definitive Securities are ready
for delivery, the Company may prepare and execute, and, upon receipt of a
Company Order, the Trustee shall authenticate and deliver, temporary Securities.
Temporary Securities shall be substantially in the form of definitive Securities
but may have variations that the Company reasonably considers appropriate for
temporary Securities. After the preparation of definitive Securities, the
temporary Securities shall be exchangeable for definitive Securities upon
surrender of the temporary Securities at the office or agency of the Company
designated for such purpose pursuant to Section 2.03, without charge to the
Holder. Upon surrender for cancellation of any one or more temporary Securities,
the Company shall execute and the Trustee shall, upon receipt of a Company Order
(which the Company agrees to deliver promptly), authenticate and deliver in
exchange therefor a like principal amount of definitive Securities of authorized
denominations. Until so exchanged the temporary Securities shall in all respects
be entitled to the same benefits under this Indenture as definitive Securities.
     Section 2.11. Cancellation. The Company at any time may deliver Securities
to the Trustee for cancellation. The Registrar, the Paying Agent and the
Conversion Agent shall forward to the Trustee or its agent any Securities
surrendered to them for transfer, exchange, payment or conversion. The Trustee
and no one else shall cancel, in accordance with its standard procedures, all
Securities surrendered for transfer, exchange, payment, conversion or
cancellation and shall deliver the canceled Securities to the Company. The
Company may not issue new Securities to replace Securities that it has paid or
delivered to the Trustee for cancellation or that any Holder has converted
pursuant to Article 4.
     All Securities that are purchased pursuant to Article 3 or otherwise
acquired by the Company shall be delivered to the Trustee for cancellation. If
the Company shall acquire any of the Securities, such acquisition shall not
operate as a repurchase or satisfaction of the indebtedness represented by such
Securities unless and until the same are delivered to the Trustee for
cancellation.
     Section 2.12. Legend; Additional Transfer and Exchange Requirements. (a)
Transfer and Exchange of Global Securities.
          (i) Certificated Securities shall be issued in exchange for interests
in the Global Securities only (x) if the Depositary notifies the Company that it
is unwilling or unable to continue as Depositary for the Global Securities or if
it at any time ceases to be a “clearing agency” registered under the Exchange
Act, if so required by applicable law or regulation, and a successor Depositary
is not appointed by the Company within 90 days of such notice or (y) if an Event
of Default has occurred and is continuing, each of clauses (x) and (y) in
accordance with the Applicable Procedures. In any such case, the Company shall
execute, and the Trustee shall, upon receipt of a Company Order (which the
Company agrees to deliver promptly), authenticate and deliver Certificated
Securities in an aggregate principal amount equal to the principal amount of
such Global Securities in exchange therefor. Only Restricted Certificated
Securities shall be issued in exchange for beneficial interests in Restricted
Global Securities, and only Unrestricted Certificated Securities shall be issued
in exchange for beneficial interests in Unrestricted Global Securities.
Certificated Securities issued in exchange for beneficial interests in Global
Securities shall be registered in such names and shall be in such authorized
denominations as the Depositary, pursuant to instructions from its Agent Members
or otherwise in accordance with the Applicable Procedures, shall instruct the
Trustee. The Trustee shall deliver or cause to be delivered such Certificated
Securities to the Persons in whose name such Securities are so registered. Such
exchange shall be effected in accordance with the Applicable Procedures. In the
event that the Certificated Securities are not issued to each such beneficial
owner promptly after the Registrar has received a request from the Depositary to
issue such Certificated Securities, the Company expressly acknowledges, with
respect to the right of any

15



--------------------------------------------------------------------------------



 




Holder to pursue a remedy pursuant to Section 7.06 or 7.07 hereof, the right of
any beneficial holder of Securities to pursue such remedy with respect to the
portion of the Global Security that represents such Beneficial Owner’s
Securities as if such Certificated Securities had been issued.
          (ii) Notwithstanding any other provisions of this Indenture other than
the provisions set forth in Section 2.12(a)(i), a Global Security may not be
transferred except as a whole by the Depositary to a nominee of the Depositary
or by a nominee of the Depositary to the Depositary or another nominee of the
Depositary or by the Depositary or any such nominee to a successor Depositary or
a nominee of such successor Depositary.
     (b) Transfer and Exchange of Certificated Securities. In the event that
Certificated Securities are issued in exchange for beneficial interests in
Global Securities in accordance with Section 2.12(a)(i), and, on or after such
event, Certificated Securities are presented by a Holder to the Registrar with a
request:
     (x) to register the transfer of the Certificated Securities to a person who
shall take delivery thereof in the form of Certificated Securities only; or
     (y) to exchange such Certificated Securities for an equal principal amount
of Certificated Securities of other authorized denominations,
such Registrar shall register the transfer or make the exchange as requested;
provided, however, that the Certificated Securities presented or surrendered for
register of transfer or exchange:
     (i) shall be duly endorsed or accompanied by a written instrument of
transfer in accordance with the proviso to the first sentence of
Section 2.06(a); and
     (ii) in the case of a Restricted Certificated Security, such request shall
be accompanied by the following additional information and documents, as
applicable:
     (A) if such Restricted Certificated Security is being delivered to the
Registrar by a Holder for registration in the name of such Holder, without
transfer, or such Restricted Certificated Security is being transferred to the
Company or a Subsidiary of the Company, a certification to that effect from such
Holder (in substantially the form set forth in Exhibit A);
     (B) if such Restricted Certificated Security is being transferred to a
person the Holder reasonably believes is a QIB in accordance with Rule 144A, or
pursuant to an effective registration statement under the Securities Act or in
compliance with Regulation S under the Securities Act, a certification to that
effect from such Holder (in substantially the form set forth in Exhibit A); or
     (C) if such Restricted Certificated Security is being transferred pursuant
to an exemption from the registration requirements of the Securities Act in
accordance with Rule 144 or pursuant to and in compliance with another exemption
from the registration requirements under the Securities Act, a certification to
that effect from the Holder (in substantially the form set forth in Exhibit A)
and, if the Company or the Registrar so requests, an Opinion of Counsel,
certificates and other information reasonably acceptable to the Company to the
effect that such transfer does not require registration under the Securities
Act.
     (c) Transfer of a Beneficial Interest in a Restricted Global Security for a
Beneficial Interest in an Unrestricted Global Security. Any person having a
beneficial interest in a Restricted Global Security may upon request, subject to
the Applicable Procedures, transfer such beneficial interest to a Person who is
required or

16



--------------------------------------------------------------------------------



 



permitted to take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Security. Upon receipt by the Trustee of written
instructions, or such other form of instructions as is customary for the
Depositary, from the Depositary or its nominee on behalf of any Person having a
beneficial interest in a Restricted Global Security and the following additional
information and documents in such form as is customary for the Depositary from
the Depositary or its nominee on behalf of the Person having such beneficial
interest in the Restricted Global Security (all of which may be submitted by
facsimile or electronically):
     (i) if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certification to
that effect from the Holder (in substantially the form set forth in Exhibit A);
or
     (ii) if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certification to that effect from the Holder (in substantially
the form set forth in Exhibit A) and, if the Company or the Trustee so requests,
an Opinion of Counsel, certificates and other information reasonably acceptable
to the Company to the effect that such transfer does not require registration
under the Securities Act;
the Registrar shall reduce or cause to be reduced the aggregate principal amount
of the Restricted Global Security by the appropriate principal amount and shall
increase or cause to be increased the aggregate principal amount of the
Unrestricted Global Security by a like principal amount. Such transfer shall
otherwise be effected in accordance with the Applicable Procedures. If no
Unrestricted Global Security is then outstanding, the Company shall execute and
the Trustee shall, upon receipt of a Company Order (which the Company agrees to
deliver promptly), authenticate and deliver an Unrestricted Global Security.
     (d) Transfer of a Beneficial Interest in an Unrestricted Global Security
for a Beneficial Interest in a Restricted Global Security. Any person having a
beneficial interest in an Unrestricted Global Security may upon request, subject
to the Applicable Procedures, transfer such beneficial interest to a person who
is required or permitted to take delivery thereof in the form of a beneficial
interest in a Restricted Global Security. Upon receipt by the Trustee of written
instructions, or such other form of instructions as is customary for the
Depositary, from the Depositary or its nominee on behalf of any person having a
beneficial interest in an Unrestricted Global Security and the following
additional information and documents in such form as is customary for the
Depositary, from the Depositary or its nominee on behalf of the person having
such beneficial interest in the Unrestricted Global Security (all of which may
be submitted by facsimile or electronically):
     (i) a certification from the Holder (in substantially the form set forth in
Exhibit A) to the effect that such beneficial interest is being transferred to a
person that the transferor reasonably believes is a QIB in accordance with
Rule 144A;
     (ii) a certification from the Holder (in substantially the form set forth
in Exhibit A) to the effect that such beneficial interest is being transferred
in compliance with Regulation S under the Securities Act;
     (iii) if such beneficial interest in such Unrestricted Global Security is
being transferred in compliance with any other exemption from registration under
the Securities Act, certification to that effect from such Holder (in
substantially the form set forth in Exhibit A) and if the Company or the Trustee
so requests, an Opinion of Counsel, certificates and other information
reasonably acceptable to the Company to the effect that such transfer does not
require registration under the Securities Act; or
     (iv) a certification (in substantially the form set forth in Exhibit A) to
the effect that such beneficial interest is being transferred to the Company or
a Subsidiary of the Company,

17



--------------------------------------------------------------------------------



 



the Registrar shall reduce or cause to be reduced the aggregate principal amount
of the Unrestricted Global Security by the appropriate principal amount and
shall increase or cause to be increased the aggregate principal amount of the
Restricted Global Security by a like principal amount. Such transfer shall
otherwise be effected in accordance with the Applicable Procedures. If no
Restricted Global Security is then outstanding, the Company shall execute and
the Trustee shall, upon receipt of a Company Order (which the Company agrees to
deliver promptly), authenticate and deliver a Restricted Global Security.
     (e) Transfers of Certificated Securities for Beneficial Interest in Global
Securities. In the event that Certificated Securities are issued in exchange for
beneficial interests in Global Securities and, thereafter, the events or
conditions specified in Section 2.12(a)(i) which required such exchange shall
cease to exist, the Company shall mail notice to the Trustee and to the Holders
(i) stating that Holders may exchange Certificated Securities for interests in
Global Securities by complying with the procedures set forth in this Indenture
and (ii) briefly describing such procedures and the events or circumstances
requiring that such notice be given. Thereafter, if Certificated Securities are
presented by a Holder to a Registrar with a request:
     (x) to register the transfer of such Certificated Securities to a Person
who will take delivery thereof in the form of a beneficial interest in a Global
Security, which request shall specify whether such Global Security will be a
Restricted Global Security or an Unrestricted Global Security; or
     (y) to exchange such Certificated Securities for an equal principal amount
of beneficial interests in a Global Security, which beneficial interests will be
owned by the Holder transferring such Certificated Securities (provided that in
the case of such an exchange, Restricted Certificated Securities may be
exchanged only for Restricted Global Securities and Unrestricted Certificated
Securities may be exchanged only for Unrestricted Global Securities),
the Registrar shall register the transfer or make the exchange as requested by
canceling such Certificated Security and causing the aggregate principal amount
of the applicable Global Security to be increased accordingly and, if no such
Global Security is then outstanding, the Company shall issue and the Trustee
shall, upon receipt of a Company Order (which the Company agrees to deliver
promptly) authenticate and deliver a new Global Security; provided, however,
that the Certificated Securities presented or surrendered for registration of
transfer or exchange:
     (i) shall be duly endorsed or accompanied by a written instrument of
transfer in accordance with the proviso to the first sentence of
Section 2.06(a);
     (ii) in the case of a Restricted Certificated Security to be transferred
for a beneficial interest in an Unrestricted Global Security, such request shall
be accompanied by the following additional information and documents, as
applicable:
     (A) if such Restricted Certificated Security is being transferred pursuant
to an effective registration statement under the Securities Act, a certification
to that effect from such Holder (in substantially the form set forth in
Exhibit A); or
     (B) if such Restricted Certificated Security is being transferred pursuant
to an exemption from the registration requirements of the Securities Act in
accordance with Rule 144, a certification to that effect from such Holder (in
substantially the form set forth in Exhibit A) and an Opinion of Counsel,
certificates and other information reasonably acceptable to the Company to the
effect that such transfer does not require registration under of the Securities
Act;

18



--------------------------------------------------------------------------------



 



     (iii) in the case of a Restricted Certificated Security to be transferred
to another person for a beneficial interest in a Restricted Global Security,
such request shall be accompanied by the following information and documents, as
applicable:
     (A) if such Restricted Certificated Security is being transferred to a
person the Holder reasonably believes is a QIB in accordance with Rule 144A, a
certification to that effect from such Holder (in substantially the form set
forth in Exhibit A); or
     (B) if such Restricted Certificated Security is being transferred in
compliance with Regulation S under the Securities Act, certification to that
effect from such Holder (in substantially the form set forth in Exhibit A);
     (iv) in the case of an Unrestricted Certificated Security to be transferred
or exchanged for a beneficial interest in an Unrestricted Global Security, or in
the case of a Restricted Certificated Security to be exchanged (and not
transferred) for a beneficial interest in a Restricted Global Security, such
request need not be accompanied by any additional information or documents; and
     (v) in the case of an Unrestricted Certificated Security to be transferred
or exchanged for a beneficial interest in a Restricted Global Security, such
request shall be accompanied by the following additional information and
documents, as applicable:
     (A) if such Unrestricted Certificated Security is being transferred to a
person the Holder reasonably believes is a QIB (which, in the case of an
exchange, shall be such Holder) in accordance with Rule 144A, a certification to
that effect from such Holder (in substantially the form set forth in Exhibit A);
     (B) if such Unrestricted Certificated Security is being transferred in
compliance with Regulation S under the Securities Act, certification to that
effect from such Holder (in substantially the form set forth in Exhibit A);
     (C) if such Unrestricted Certificated Security is being transferred in
compliance with any other exemption from registration under the Securities Act,
certification to that effect from such Holder (in substantially the form set
forth in Exhibit A) and an Opinion of Counsel, certificates and other
information reasonably acceptable to the Company to the effect that such
transfer does not require registration under the Securities Act; or
     (D) if such Unrestricted Certificated Security is being transferred to the
Company or a Subsidiary of the Company, a certification to that effect from such
Holder (in substantially the form set forth in Exhibit A).
     (f) Legends. (i) Except as permitted by the following paragraphs (ii),
(iii) and (iv), each Global Security and Certificated Security (and all
Securities issued in exchange therefor or upon registration of transfer or
replacement thereof) shall bear a legend in substantially the form called for by
Exhibit A attached hereto (the “Restricted Legend”), for so long as it is
required by this Indenture to bear such legend.
     (ii) Upon any sale or transfer of a Restricted Security (x) after the
expiration of the holding period applicable to sales of the Securities under
Rule 144(k) of the Securities Act, (y) pursuant to Rule 144 or (z) pursuant to
an effective registration statement under the Securities Act:
     (A) in the case of any Restricted Certificated Security, each Registrar
shall permit the Holder thereof to transfer such Restricted Certificated
Security to a transferee who, unless

19



--------------------------------------------------------------------------------



 



such transferee is an Affiliate of the Company, shall take such Security in the
form of an Unrestricted Certificated Security or (under the circumstances
described in Section 2.12(e)) an Unrestricted Global Security, and in each case
shall rescind any restriction on the transfer of such Security; provided,
however, that the Holder of such Restricted Certificated Security shall, in
connection with such exchange or transfer, comply with the other applicable
provisions of this Section 2.12; and
     (B) in the case of a Restricted Global Security, each Registrar shall
permit the Holder thereof to transfer such beneficial interest in a Restricted
Global Security to a transferee who, unless such transferee is an Affiliate of
the Company, shall take such Security in the form of a beneficial interest in an
Unrestricted Global Security and shall rescind any restriction on transfer of
such Security; provided, however, that such Unrestricted Global Security shall
continue to be subject to the provisions of Section 2.12(a)(ii); and provided
further, however, that the owner of such beneficial interest shall, in
connection with such transfer, comply with the other applicable provisions of
this Section 2.12.
If the Applicable Procedures so require, prior to the removal of any restrictive
legend at the end of the holding period applicable to sales of the Securities
under Rule 144(k) of the Securities Act, such requesting Holder shall deliver an
Opinion of Counsel in form reasonably acceptable to the Company to the effect
that the restrictions on transfer contained herein and the restrictive legend
are no longer required in order to maintain compliance with the Securities Act.
     (iii) Upon the exchange, registration of transfer or replacement of
Securities not bearing the Restricted Legend, the Company shall issue, and the
Trustee shall, upon receipt of a Company Order (which the Company agrees to
deliver promptly), authenticate and deliver, Securities that do not bear such
Restricted Legend.
     (iv) After the expiration of the holding period pursuant to Rule 144(k) of
the Securities Act, the Company may with the consent of any Holder of a
Restricted Global Security or a Restricted Certificated Security that is not an
Affiliate of the Company, remove any restriction of transfer on such Security,
and the Company shall issue, and the Trustee shall, upon receipt of a Company
Order (which the Company agrees to deliver promptly), authenticate and deliver
Securities that do not bear the Restricted Legend.
     (v) Until the expiration of the holding period applicable to sales of the
Securities under Rule 144(k) of the Securities Act or a transfer pursuant to
Rule 144 or pursuant to an effective registration statement under the Securities
Act, the shares of Common Stock issued upon conversion of the Securities shall
bear a legend substantially to the same effect as the Restricted Legend;
provided that all Securities held by Affiliates of the Company shall bear the
Restricted Legend at all times.
     (g) Transfers to the Company. Nothing contained in this Indenture or in the
Securities shall prohibit the sale or other transfer of any Securities
(including beneficial interests in Global Securities) to the Company, or any of
its Subsidiaries or any of its Affiliates.
     Section 2.13. CUSIP Numbers. The Company in issuing the Securities may use
one or more “CUSIP,” “ISIN” or other similar numbers (if then generally in use),
and, if so, the Trustee shall use “CUSIP,” “ISIN” or other similar numbers in
notices of purchase as a convenience to Holders; provided, however, that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Securities or as contained in any notice
of a purchase and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such purchase shall not be affected
by any defect in or

20



--------------------------------------------------------------------------------



 



omission of such numbers. The Company shall promptly notify the Trustee of any
change in the “CUSIP,” “ISIN” or other similar numbers.
     Section 2.14. Ranking. The obligations of the Company arising under or in
connection with this Indenture and every outstanding Security issued under this
Indenture from time to time constitutes and shall constitute an unsecured
general obligation of the Company, ranking subordinate in right of payment to
all Senior Debt as more fully set forth in Article 9 of this Indenture.
     Section 2.15. Persons Deemed Owners. Prior to due presentment of a Security
for registration of transfer, the Company, the Trustee and any agent of the
Company or the Trustee may treat the person in whose name such Security is
registered, which shall initially be the Depositary, as the owner of such
Security for the purpose of receiving payment of principal of, Fundamental
Change Purchase Price and interest on the Security, for the purpose of receiving
Common Stock or Cash and for all other purposes, including without limitation,
for purposes of giving notices hereunder, whatsoever, whether or not such
Security is overdue, and none of the Company, the Trustee nor any agent of the
Company or the Trustee shall be affected by notice to the contrary. The
registered Holder of a Global Security may grant proxies and otherwise authorize
any person, including Agent Members and persons that may hold interests through
Agent Members, to take any action that a Holder is entitled to take under this
Indenture or the Securities.
     Section 2.16. Defaulted Interest. If the Company defaults on a payment of
interest on the Securities, it shall pay the defaulted interest, plus (to the
extent permitted by law) any interest payable on the defaulted interest, in
accordance with the terms hereof, to the Persons who are Holders on a subsequent
special record date, which date shall be at least five Business Days prior to
the payment date. The Company shall fix such special record date and payment
date in a reasonable manner. At least 10 days before such special record date,
the Company shall mail to each Holder a notice that states the special record
date, the payment date and the amount of defaulted interest, and interest
payable on defaulted interest, if any, to be paid. The Company may make payment
of any defaulted interest in any other lawful manner not inconsistent with the
requirements (if applicable) of any securities exchange on which the Securities
may be listed and, upon such notice as may be required by such exchange.
ARTICLE 3
Repurchase of Securities at Option of Holders
     Section 3.01. Purchase of Securities at Option of the Holder upon a
Fundamental Change. (a) In the event a Fundamental Change shall occur at any
time when any Securities remain outstanding, each Holder shall have the right,
at such Holder’s option, to require the Company to purchase all of such Holders’
Securities or any portion of the principal amount thereof that is equal to
$1,000 or an integral multiple thereof on a date specified by the Company (the
“Fundamental Change Purchase Date”) that is not less than 15 nor more than 45
Business Days after the date the Company mails the Fundamental Change Company
Notice pursuant to Section 3.01(b), at a purchase price in Cash equal to 100% of
the principal amount of the Securities tendered for purchase, plus accrued and
unpaid interest (including Additional Interest, if any) to, but not including,
the Fundamental Change Purchase Date (the “Fundamental Change Purchase Price”),
subject to satisfaction by or on behalf of any Holder of the requirements set
forth in Section 3.01(c).
     A “Fundamental Change” shall be deemed to have occurred upon the occurrence
of any of the following:
     (i) any “person” or “group” (other than the Company or its employee benefit
plans) becomes the “beneficial owner,” directly or indirectly, of shares of the
Company’s voting stock representing 50% or more of the total voting power of all
outstanding classes of the Company’s voting

21



--------------------------------------------------------------------------------



 



stock or has the power, directly or indirectly, to elect a majority of the
members of the board of directors of the Company and (a) such person or group
files a Schedule 13D or Schedule TO, or any successor schedule, form or report
under the Exchange Act, disclosing the same or (b) the Company otherwise becomes
aware of any such person or group;
     (ii) the Company consolidates with, or merges with or into, another Person
or, in a single transaction or a series of transactions, the Company sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of the Company’s assets, or any Person consolidates with, or
merges with or into, the Company, provided, however, that a transaction
described in this clause (ii) will be deemed not to be a Fundamental Change so
long as such transaction (A) both (1) does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of the Company’s
voting stock and (2) the Persons (the “Existing Shareholders”) that
“beneficially owned,” directly or indirectly, shares of the Company’s voting
stock immediately prior to such transaction beneficially own, directly or
indirectly, shares of voting stock representing a majority of the total voting
power of all outstanding classes of voting stock of the surviving or transferee
person or (B) which is effected solely for the purpose of changing the Company’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock, if at all, solely into shares of
the surviving entity or a direct or indirect parent of the surviving entity;
     (iii) the Common Stock into which the Securities are then convertible
ceases to be listed on the NYSE, the Nasdaq or another national securities
exchange and is not then quoted on an established automated over-the-counter
trading market in the United States and no American Depositary Shares or similar
instruments for the Common Stock are so listed or quoted in the United States;
     (iv) continuing directors cease to constitute a majority of the Company’s
board of directors; or
     (v) the Company’s stockholders approve any plan or proposal for the
Company’s liquidation or dissolution.
     A “Make-Whole Fundamental Change” shall be deemed to have occurred upon the
occurrence of a Fundamental Change described in clauses (i), (ii), (iii) and
(v) above.
     Notwithstanding anything to the contrary set forth in this Indenture, a
merger or consolidation described in clause (ii) above shall be deemed not to
constitute a Fundamental Change or Make-Whole Fundamental Change if at least 90%
of all the consideration (excluding Cash payments for fractional shares and Cash
payments pursuant to dissenters’ appraisal rights) in the merger or
consolidation constituting the Fundamental Change consists of common stock
traded on the NYSE, Nasdaq or another national securities exchange (or which
shall be so traded when issued or exchanged in connection with such merger or
consolidation) and as a result of such transaction or transactions the
Securities become convertible solely into such shares of common stock.
     For purposes of this Section 3.01:

  (a)   “person” and “group” shall have the meanings given to them for purposes
of Sections 13(d) and 14(d) of the Exchange Act or any successor provisions, and
the term “group” includes any group acting for the purpose of acquiring, holding
or disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision;     (b)   a “beneficial owner” shall
be determined in accordance with Rule 13d-3 under the Exchange Act, as in effect
on the date of this Indenture;

22



--------------------------------------------------------------------------------



 



  (c)   “beneficially own” and “beneficially owned” have meanings correlative to
that of beneficial owner;     (d)   “board of directors” means the board of
directors or other governing body charged with the ultimate management of any
person;     (e)   “capital stock” means: (i) in the case of a corporation,
corporate stock; (ii) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (iii) in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; or (iv) any other interest or participation that confers
on a person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing person;     (f)   “continuing director”
means a director who either was a member of the Company’s board of directors on
March 22, 2007, or who becomes a member of the board of directors subsequent to
that date and whose election, appointment or nomination for election by the
Company’s stockholders is duly approved by a majority of the continuing
directors on the Company’s board of directors at the time of such approval,
either by a specific vote or by approval of the proxy statement issued by the
Company on behalf of the Company’s entire board of directors in which such
individual is named as a nominee for director; and     (g)   “voting stock”
means any class or classes of capital stock or other interests then outstanding
and normally entitled (without regard to the occurrence of any contingency) to
vote in the election of the board of directors.

     (b) Notice of Fundamental Change. Within 30 Business Days after the
effective date of each Fundamental Change, the Company shall notify the Trustee
of the Fundamental Change Purchase Date and shall mail a written notice of the
Fundamental Change (the “Fundamental Change Company Notice”) to each Holder (and
to beneficial owners as required by applicable law) in accordance with
Section 12.02. The notice shall include the form of a Fundamental Change
Purchase Notice to be completed by the Holder and shall state, as applicable:
     (i) the events causing such Fundamental Change and the date of such
Fundamental Change;
     (ii) that the Holder has a right to require the Company to purchase the
Holder’s Securities;
     (iii) the date by which the Fundamental Change Purchase Notice must be
delivered to the Paying Agent in order for a Holder to exercise the Fundamental
Change purchase right;
     (iv) the Fundamental Change Purchase Date;
     (v) the Fundamental Change Purchase Price;
     (vi) the procedures that the Holder must follow to exercise its Fundamental
Change purchase right under this Section 3.01;
     (vii) the names and addresses of the Paying Agent and the Conversion Agent;
     (viii) that the Securities must be surrendered to the Paying Agent to
collect payment of the Fundamental Change Purchase Price;

23



--------------------------------------------------------------------------------



 



     (ix) that the Fundamental Change Purchase Price for any Security as to
which a Fundamental Change Purchase Notice has been duly given and not withdrawn
shall be paid promptly following the later of the Fundamental Change Purchase
Date and the time of surrender of such Security;
     (x) the Conversion Rate (after giving effect to any change in the
Conversion Rate that resulted from the Fundamental Change);
     (xi) that the Securities with respect to which a Fundamental Change
Purchase Notice has been given may be converted pursuant to Article 4 of this
Indenture only if either (i) the Fundamental Change Purchase Notice has been
withdrawn in accordance with the terms of this Indenture or (ii) there shall be
a default in the payment of the Fundamental Change Purchase Price;
     (xii) the procedures for withdrawing a Fundamental Change Purchase Notice;
     (xiii) that, unless the Company defaults in making payment of such
Fundamental Change Purchase Price, interest on Securities surrendered for
purchase by the Company shall cease to accrue on and after the Fundamental
Change Purchase Date; and
     (xiv) the CUSIP number(s) of the Securities.
     If any of the Securities are in the form of a Global Security, then the
Company shall modify such notice to the extent necessary to accord with the
Applicable Procedures for repurchases.
     At the Company’s request, the Trustee shall give the Fundamental Change
Company Notice on behalf of the Company and at the Company’s expense; provided,
however, that the Company makes such request at least three Business Days
(unless a shorter period shall be consented to by the Trustee) prior to the date
by which such Fundamental Change Company Notice must be given to the Holders in
accordance with this Section 3.01(b); provided further, however, that the text
of such notice shall be prepared by the Company.
     (c) Fundamental Change Purchase Notice. A Holder may exercise its right
specified in Section 3.01(a) upon delivery of a written notice (which shall be
in substantially the form included in Exhibit A hereto and which may be
delivered by letter, overnight courier, hand delivery, facsimile transmission or
in any other written form and, in the case of Global Securities, may be
delivered electronically or by other means in accordance with the Applicable
Procedures) of the exercise of such rights (a “Fundamental Change Purchase
Notice”) to and actually received by a Paying Agent at any time prior to 5:00
p.m., New York City time, on the Business Day immediately preceding the
Fundamental Change Purchase Date. The Fundamental Change Purchase Notice must
state:
     (i) if Certificated Securities are to be delivered, the certificate numbers
of the Securities that the Holder shall deliver to be purchased;
     (ii) the portion of the principal amount of the Securities that the Holder
shall deliver to be purchased, which portion must be in principal amounts of
$1,000 or an integral multiple thereof; and
     (iii) that such Securities are being tendered for and shall be purchased by
the Company on the Fundamental Change Purchase Date pursuant to the terms and
conditions specified in this Indenture.
     The delivery of such Security to any Paying Agent (together with all
necessary endorsements) at the office of such Paying Agent shall be a condition
to the receipt by the Holder of the Fundamental Change Purchase Price; provided,
however, that such Fundamental Change Purchase Price shall be paid pursuant to
this

24



--------------------------------------------------------------------------------



 



Section 3.01 only if the Security so delivered to the Paying Agent shall conform
in all material respects to the description thereof in the related Fundamental
Change Purchase Notice.
     The Company shall purchase from the Holder thereof, pursuant to this
Section 3.01, a portion of a Security if the principal amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions of this Section 3.01 that
apply to the purchase of all of a Security also apply to the purchase of such a
portion of such Security.
     Notwithstanding anything herein to the contrary, any Holder delivering to
the Paying Agent the Fundamental Change Purchase Notice contemplated by this
Section 3.01(c) shall have the right to withdraw such Fundamental Change
Purchase Notice at any time prior to 5:00 p.m., New York City time, on the
Business Day immediately preceding the Fundamental Change Purchase Date by
delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 3.02(b).
     A Paying Agent shall promptly notify the Company once each Business Day of
the receipt by it of any Fundamental Change Purchase Notices or written notices
of withdrawal thereof.
     (d) Notwithstanding anything herein to the contrary, in the case of Global
Securities, any Fundamental Change Purchase Notice may be delivered or
withdrawn, and such Securities may be surrendered or delivered for purchase, in
accordance with the Applicable Procedures.
     Section 3.02. Effect of Fundamental Change Purchase Notice. (a) Upon
receipt by any Paying Agent of a Fundamental Change Purchase Notice, the Holder
of the Security in respect of which such Fundamental Change Purchase Notice was
given shall (unless such Fundamental Change Purchase Notice is withdrawn as
specified below) thereafter be entitled to receive the Fundamental Change
Purchase Price with respect to such Security. Such Fundamental Change Purchase
Price shall be paid to such Holder promptly following the later of (i) the
Fundamental Change Purchase Date (provided such Holder has satisfied the
conditions in Section 3.01(c) with respect to such Security) and (ii) the time
of delivery of such Security to a Paying Agent by the Holder thereof in the
manner required by Section 3.01(c). A Security in respect of which a Fundamental
Change Purchase Notice has been given by the Holder thereof may not be converted
pursuant to Article 4 hereof on or after the date of the delivery of such
Fundamental Change Purchase Notice, unless either (i) such Fundamental Change
Purchase Notice has first been validly withdrawn in accordance with
Section 3.02(b); or (ii) there shall be a default in the payment of the
Fundamental Change Purchase Price, provided, that the conversion right with
respect to such Security shall terminate at 5:00 p.m., New York City time, on
the date such default is cured and such Security is purchased in accordance
herewith.
     (b) A Fundamental Change Purchase Notice may be withdrawn by any Holder
delivering such Fundamental Change Purchase Notice upon delivery of a written
notice of withdrawal (which may be delivered by mail, overnight courier, hand
delivery, facsimile transmission or in any other written form and, in the case
of Global Securities, may be delivered electronically or by other means in
accordance with the Applicable Procedures) to and actually received by Paying
Agent at any time prior to 5:00 p.m., New York City time, on the Business Day
immediately preceding the Fundamental Change Purchase Date, specifying:
     (i) if Certificated Securities are to be withdrawn, the certificate numbers
of the Securities in respect of which such notice of withdrawal is being
submitted;
     (ii) the principal amount of the Securities in respect of which such notice
of withdrawal is being submitted, which principal amount must be $1,000 or an
integral multiple thereof; and

25



--------------------------------------------------------------------------------



 



     (iii) the principal amount, if any, of the Securities that remains subject
to the original Fundamental Change Purchase Notice and that has been or shall be
delivered for purchase by the Company.
     Section 3.03. Deposit of Fundamental Change Purchase Price. Prior to
10:00 a.m., New York City time, on a Fundamental Change Purchase Date, the
Company shall deposit with the Paying Agent (or if the Company or an Affiliate
of the Company is acting as the Paying Agent, shall segregate and hold in trust
as provided in Section 2.04) an amount in Cash (in immediately available funds
if deposited on such Fundamental Change Purchase Date) sufficient to pay the
aggregate Fundamental Change Purchase Price of all the Securities or portions
thereof that are to be purchased on that Fundamental Change Purchase Date.
     If a Paying Agent holds, in accordance with the terms hereof, at
10:00 a.m., New York City time, on a Fundamental Change Purchase Date, Cash
sufficient to pay the aggregate Fundamental Change Purchase Price of all
Securities for which a Fundamental Change Purchase Notice has been delivered and
not validly withdrawn in accordance with this Indenture, then, on and after such
Fundamental Change Purchase Date, such Securities shall cease to be outstanding
and interest (including Additional Interest) on such Securities shall cease to
accrue, whether or not such Securities are delivered to the Paying Agent, and
the rights of the Holders in respect thereof shall terminate (other than the
right to receive the Fundamental Change Purchase Price upon delivery of such
Securities by their Holders to the Paying Agent).
     Section 3.04. Securities Purchased in Part. Any Certificated Security that
is to be purchased only in part shall be surrendered at the office of a Paying
Agent (with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form reasonably satisfactory to the Company
and the Trustee duly executed by, the Holder thereof or such Holder’s attorney
duly authorized in writing), and promptly after a Fundamental Change Purchase
Date, the Company shall issue and the Trustee shall, upon receipt of a Company
Order (which the Company agrees to deliver promptly), authenticate and deliver
to the Holder of such Security, without service charge, a new Security or
Securities, of such authorized denomination or denominations as may be requested
by such Holder, in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Security so surrendered that is not
purchased.
     Section 3.05. Repayment to the Company. To the extent that the aggregate
amount of Cash deposited by the Company pursuant to Section 3.03 exceeds the
aggregate Fundamental Change Purchase Price of the Securities or portions
thereof that the Company is obligated to purchase on the Fundamental Change
Purchase Date, then, within one day after the Fundamental Change Purchase Date,
the Paying Agent shall return any such excess Cash to the Company.
     Section 3.06. Compliance with Securities Laws upon Purchase of Securities.
When complying with the provisions of Article 3 hereof (provided that such offer
or purchase constitutes an “issuer tender offer” for purposes of Rule 13e-4
(which term, as used herein, includes any successor provision thereto) under the
Exchange Act at the time of such offer or purchase), and subject to any
exemptions available under applicable law, the Company shall:
     (a) comply with Rule 13e-4, Rule 14e-1 and any other tender offer rules
under the Exchange Act that may then be applicable; and
     (b) otherwise comply with all federal and state securities laws so as to
permit the rights and obligations in connection with any purchase pursuant to
this Article 3 to be exercised in the time and in the manner specified herein.

26



--------------------------------------------------------------------------------



 



ARTICLE 4
Conversion
     Section 4.01 Conversion Privilege. The Securities shall be convertible in
accordance with their terms and in accordance with and subject to this Article 4
into a number of shares of Common Stock equal to the Conversion Rate, subject to
the provisions of Section 4.02 regarding fractional shares, on any Trading Day
on or before the Close of Business on the Business Day immediately preceding the
Maturity Date.
     Section 4.02 Conversion Rate. (a) If the Applicable Stock Price is less
than or equal to the Base Conversion Price, the Conversion Rate will be the Base
Conversion Rate.
     If the Applicable Stock Price is greater than the Base Conversion Price,
the Conversion Rate will be determined in accordance with the following formula:
(FORMULA) [f28749f2874901.gif]
     The Conversion Rate, including any additional shares added to the
Conversion Rate in connection with a Make-Whole Fundamental Change, will not
exceed 30.525 (which is equal to a conversion price of $32.76 per share),
however such maximum Conversion Rate will be appropriately adjusted for
conversion rate adjustments as described in Section 4.06 hereof.
     The “Base Conversion Rate” is 17.2414, subject to adjustment as described
in Section 4.06 hereof. The “Base Conversion Price” is a dollar amount derived
by dividing $1,000 by the Base Conversion Rate. The “Incremental Share Factor”
is 13.2836, subject to the same proportional adjustments as the Base Conversion
Rate. The “Applicable Stock Price” is equal to the average of the Closing Prices
of the Common Stock over the five Trading Day period starting the third Trading
Day following the Conversion Date of the Securities, provided that with respect
to the Securities surrendered for conversion during the ten Trading Day period
prior to the Maturity Date, the Applicable Stock Price shall be equal to the
average of the Closing Prices of the Common Stock over the five-Trading Day
period ending on the Maturity Date.
     A Holder of a Security otherwise entitled to a fractional share will
receive cash in an amount equal to the value of such fractional share based on
the Applicable Stock Price.
     A Security for which a Holder has delivered a Fundamental Change Purchase
Notice requiring us to purchase the Securities may be surrendered for conversion
only if such notice is withdrawn in accordance with this Indenture.
     (b) If a Holder elects to convert its Securities in connection with a
Make-Whole Fundamental Change, then the Conversion Rate of the Securities being
converted by such Holder shall be increased by an additional number of shares of
Common Stock (the “Additional Shares”) set forth in Exhibit B. For the avoidance
of doubt, the increases provided for in this Section 4.02(b) shall only be made
with respect to the Securities being converted in connection with such
Make-Whole Fundamental Change and shall not be effective as to any Securities
not so converted. For purposes of this Section 4.02, a conversion shall be
deemed to be “in connection” with a Make-Whole Fundamental Change to the extent
that such conversion is effected at any time from and after the public
announcement of, or within ten (10) Trading Days after the Effective Date of,
such Make-Whole Fundamental Change.
     The increase in the Conversion Rate, expressed as a number of Additional
Shares to be received per $1,000 principal amount of Securities, will be
determined by the Company by reference to the table attached as Exhibit B
hereto, based on the date the Make-Whole Fundamental Change occurs or becomes
effective (the

27



--------------------------------------------------------------------------------



 



“Effective Date”) and the price paid or deemed to be paid per share of Common
Stock in the transaction constituting the Make-Whole Fundamental Change (the
“Stock Price”); provided that if a Holder of the Common Stock receives only Cash
in connection with a Fundamental Change described in clause (ii) of the
definition thereof contained in Section 3.01(a), the Stock Price shall be the
Cash amount paid per share. In all other cases, the Stock Price will be the
average of the Closing Price of the Common Stock over the five consecutive
Trading Day period ending on the Trading Day preceding the Effective Date,
provided that if the Stock Price is between two Stock Price amounts in the table
or the Effective Date is between two Effective Dates in the table, the Company
shall determine the increased Conversion Rate by a straight-line interpolation
between the number of Additional Shares set forth for the next higher and next
lower Stock Price amounts and the next earliest and next latest Effective Dates,
based on a 365 day year, as applicable. If (1) the Stock Price is greater than
$300.00 per share of Common Stock (subject to adjustment as of any date on which
the Conversion Rate is adjusted pursuant to Section 4.06), no Additional Shares
will be added to the Conversion Rate, and (2) the Stock Price is less than
$32.76 per share (subject to adjustment in the same manner as set forth in
Section 4.06), no Additional Shares will be added to the Conversion Rate. An
adjusted Stock Price pursuant to the foregoing clause (1) will equal the Stock
Price applicable immediately prior to such adjustment, multiplied by a fraction,
the numerator of which is the Conversion Rate immediately prior to the
adjustment giving rise to the Stock Price adjustment and the denominator of
which is the Conversion Rate as so adjusted.
     Section 4.03. Conversion Procedure. (a) The right of conversion attaching
to any Security may be exercised at any time during which conversion is
permitted in accordance with Section 4.01 (i) if such Security is represented by
a Global Security, by book-entry transfer to the Conversion Agent through the
facilities of the Depositary in accordance with the Applicable Procedures, or
(ii) if such Security is represented by a Certificated Security, by delivery of
such Security at the specified office of the Conversion Agent, accompanied, in
either case, by: (1) a duly signed and completed conversion notice, in the form
as set forth on the reverse of Security attached hereto as Exhibit A (a
“Conversion Notice”); (2) if such Certificated Security has been lost, stolen,
destroyed or mutilated, a notice to the Conversion Agent in accordance with
Section 2.07 regarding the loss, theft, destruction or mutilation of the
Security; (3) appropriate endorsements and transfer documents if required by the
Conversion Agent; and (4) payment of any tax or duty, in accordance with
Section 4.04, which may be payable in respect of any transfer involving the
issue or delivery of the Common Stock in the name of a Person other than the
Holder of the Security. The date on which the Holder satisfies all of those
requirements is the “Conversion Date.” The Securities will be deemed to be
converted immediately prior to the Close of Business on the Conversion Date. The
Company shall deliver to the Holder through a Conversion Agent a certificate for
the number of whole shares of Common Stock issuable upon the conversion (and
Cash in lieu of any fractional shares pursuant to Section 4.02(a)) as promptly
as practicable after the Conversion Date, but in no event later than the third
Business Day after the Conversion Date.
     (b) The person in whose name the Security is registered shall be deemed to
be a stockholder of record on the Conversion Date; provided, however, that no
surrender of a Security or satisfaction of the other conditions in
Section 4.03(a) on any date when the stock transfer books of the Company shall
be closed shall be effective to constitute the person or persons entitled to
receive the shares of Common Stock upon such conversion as the record holder or
holders of such shares of Common Stock on such date, but such surrender shall,
provided that all such conditions have been satisfied, be effective to
constitute the person or persons entitled to receive such shares of Common Stock
as the record holder or holders thereof for all purposes at the Close of
Business on the next succeeding day on which such stock transfer books are open.
Upon conversion of a Security, such person shall no longer be a Holder of such
Security. No separate payment or adjustment will be made for accrued and unpaid
interest on a converted Security or for dividends or distributions on shares of
Common Stock issued upon conversion of a Security. By delivering to the holder
the shares of Common Stock issuable upon conversion, together with a cash
payment in lieu of any fractional shares, the Company will satisfy its
obligation with respect to the conversion of the Securities. Accordingly, any
accrued but unpaid interest will be deemed paid in full upon conversion, rather
than cancelled, forfeited or extinguished.

28



--------------------------------------------------------------------------------



 



     (c) Upon surrender of a Security that is converted in part, the Company
shall execute, and the Trustee shall, upon receipt of a Company Order,
authenticate and deliver to the Holder, a new Security equal in principal amount
of the unconverted portion of the Security surrendered.
     Section 4.04. Taxes on Conversion. If a Holder converts a Security, the
Company shall pay any documentary, stamp or similar issue or transfer taxes or
duties relating to the issuance or delivery of shares of Common Stock upon
exercise of such conversion rights. However, the Holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of shares of Common Stock in a name other than the Holder’s name. The
Conversion Agent may refuse to deliver the certificate representing shares of
Common Stock being issued in a name other than the Holder’s name until the
Conversion Agent receives a sum sufficient to pay any tax or duties which will
be due because the shares are to be issued in a name other than the Holder’s
name. Nothing herein shall preclude any tax withholding required by law or
regulation.
     Section 4.05. Company to Provide Stock. (a) The Company shall, prior to the
issuance of any Securities hereunder, and from time to time as may be necessary,
reserve at all times and keep available, free from preemptive rights, out of its
authorized but unissued Common Stock, a sufficient number of shares of Common
Stock deliverable upon conversion of all of the Securities.
     (b) All shares of Common Stock that may be issued upon conversion of the
Securities shall be newly issued shares or shares held in the treasury of the
Company, shall be duly authorized, validly issued, fully paid and nonassessable
and shall be free of any preemptive rights and free of any lien or adverse
claim.
     (c) The Company shall comply with all applicable securities laws regulating
the offer and delivery of any Common Stock upon conversion of Securities and, if
the Common Stock is then listed or quoted on the NYSE, the Nasdaq or any other
United States national or regional securities exchange or other market, shall
list or cause to have quoted and keep listed and quoted the shares of Common
Stock issuable upon conversion of the Notes to the extent permitted or required
by the rules of such exchange or market; provided, however, that, if the rules
of such automated quotation system or exchange permit the Company to defer the
listing of such Common Stock until the first conversion of the Securities into
Common Stock in accordance with the provisions of this Indenture, the Company
covenants to list such Common Stock issuable upon conversion of the Securities
in accordance with the requirements of such automated quotation system or
exchange at such time.
     (d) Notwithstanding anything herein to the contrary, nothing herein shall
give to any Holder any rights as a creditor in respect solely of its right to
conversion.
     Section 4.06. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occur,
except that the Company will not make any adjustment if Holders of Securities
may participate, as a result of holding the Securities, in the transactions
described without having to convert their Securities:
     (a) If the Company, at any time or from time to time while any of the
Securities are outstanding, issues shares of its Common Stock as a dividend or
distribution on shares of Common Stock, or if the Company effects a share split
or share combination in respect of the Common Stock, then the Conversion Rate
shall be adjusted based on the following formula:
(EQUATION) [f28749f2874902.gif]

29



--------------------------------------------------------------------------------



 



     where

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Ex Date of
such dividend or distribution, or effective date of such subdivision or
combination, as applicable;
 
           
 
  CR’   =   the Conversion Rate in effect on and after the Ex Date or effective
date;
 
           
 
  OS0   =   the number of shares of Common Stock outstanding immediately prior
to the Ex Date or effective date; and
 
           
 
  OS’   =   the number of shares of Common Stock outstanding on and after the Ex
Date or effective date.

     Such adjustment shall become effective immediately after 9:00 a.m., New
York City time, on the Business Day following the record date for such dividend
or distribution, or the date fixed for determination for such share split or
share combination. The Company will not pay any dividend or make any
distribution on shares of Common Stock held in treasury by the Company. If any
dividend or distribution of the type described in this Section 4.06(a) is
declared but not so paid or made, or the outstanding shares of Common Stock are
not subdivided or combined, as the case may be, the Conversion Rate shall again
be adjusted to the Conversion Rate which would then be in effect if such
dividend, distribution, subdivision or combination had not been declared.
     (b) If the Company, at any time or from time to time while any of the
Securities are outstanding, issues to all holders of its outstanding shares of
Common Stock any rights or warrants entitling them for a period of not more than
45 calendar days to subscribe for or purchase shares of Common Stock at a price
per share less than the average of the Closing Price for the five consecutive
Trading Day period ending on the Business Day immediately preceding the date of
announcement of such issuance, the Conversion Rate shall be adjusted based on
the following formula:
(EQUATION) [f28749f2874903.gif]
     where

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Ex Date for
such issuance;
 
           
 
  CR’   =   the Conversion Rate in effect on and after the Ex Date for such
issuance;
 
           
 
  OS0   =   the number of shares of Common Stock outstanding on and after the Ex
Date for such issuance;
 
           
 
  X   =   the total number of shares of Common Stock issuable pursuant to such
rights or warrants; and
 
           
 
  Y   =   the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights or warrants divided by the average of the
Closing Price for the five consecutive Trading Day period ending on the Business
Day immediately preceding the date of announcement of the issuance of such
rights or warrants.

     Such adjustment shall be successively made whenever any such rights or
warrants are issued and shall become effective immediately after 9:00 a.m., New
York City time, on the Business Day following the record

30



--------------------------------------------------------------------------------



 



date of such issuance. To the extent that shares of Common Stock are not
delivered pursuant to such rights or warrants upon the expiration or termination
of such rights or warrants, the Conversion Rate shall be readjusted to the
Conversion Rate which would then be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of the delivery of
only the number of shares of Common Stock actually delivered. In the event that
such rights or warrants are not so issued, the Conversion Rate shall again be
adjusted to be the Conversion Rate which would then be in effect if the
announcement with respect to such rights, warrants or convertible securities had
not been made.
     In determining whether any rights or warrants entitle the holders to
subscribe for or purchase shares of Common Stock at less than the average of the
Closing Price for the five consecutive Trading Day period ending on the Business
Day immediately preceding the date of announcement of such issuance, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights or warrants and any amount payable on exercise thereof, the value of such
consideration, if other than Cash, to be determined in good faith by the Board
of Directors.
     (c) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of capital stock of the Company
(other than Common Stock as covered by Section 4.06(a)), evidences of its
Indebtedness or other assets or property of the Company (including securities,
but excluding (i) dividends and distributions and rights or warrants covered by
Section 4.06(a), Section 4.06(b) or Section 4.06(e) (for which an adjustment is
made to the Conversion Rate), (ii) cash covered by Section 4.06(d) and (iii) to
the extent provided in Section 4.08, rights distributed pursuant to a
stockholder rights plan) (any of such shares of Capital Stock, Indebtedness, or
other assets or property hereinafter in this Section 4.06(c) called the
“Distributed Property”), then, in each such case the Conversion Rate shall be
adjusted based on the following formula:
(EQUATION) [f28749f2874904.gif]
     where

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Ex Date for
such distribution;
 
           
 
  CR’   =   the Conversion Rate in effect on and after the Ex Date for such
distribution;
 
           
 
  SP0   =   the average of the Closing Price over the five consecutive Trading
Day period ending on the Trading Day immediately preceding the Ex Date for such
distribution; and
 
           
 
  FMV   =   the fair market value (as determined by the Company’s Board of
Directors) of the shares of capital stock of the Company, evidences of
Indebtedness, assets or property distributed with respect to each outstanding
share of Common Stock on the Ex Date for such distribution.

     Such adjustment shall become effective immediately prior to 9:00 a.m., New
York City time, on the Business Day following the date fixed for the
determination of stockholders entitled to receive such distribution; provided
that if the then fair market value (as so determined) of the portion of the
Distributed Property so distributed applicable to one share of Common Stock is
equal to or greater than SP0 as set forth above, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Holder shall have the
right to receive, for each $1,000 principal amount of Securities upon
conversion, the amount of Distributed Property such holder would have received
had such holder owned a number of shares of Common Stock equal to the Conversion
Rate on the record date. If such dividend or distribution is not so paid or
made, the Conversion Rate shall again be adjusted to be the Conversion Rate that
would then be in effect if such record

31



--------------------------------------------------------------------------------



 



date had not been fixed. If the Board of Directors determines the fair market
value of any distribution for purposes of this Section 4.06(c) by reference to
the actual or when issued trading market for any securities, it shall in doing
so consider the prices in such market over the same period used in computing the
average of the Closing Price of the Common Stock.
     With respect to an adjustment pursuant to this Section 4.06(c) where there
has been a payment of a dividend or other distribution on the Common Stock
consisting of shares of capital stock of any class or series, or similar equity
interest, of or relating to a Subsidiary or other business unit of the Company
(a “Spin-Off,” and any such dividend or distribution of Common Stock, shares of
capital stock or equity interests being “Spin-Off Securities”), the Conversion
Rate in effect immediately before 5:00 p.m., New York City time, on the
fifteenth Trading Day immediately following, and including, the Ex Date for the
distribution of the Spin-Off Securities shall be increased based on the
following formula:
(EQUATION) [f28749f2874905.gif]
     where

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Close of
Business on the fifteenth Trading Day immediately following, and including, the
Ex Date for the distribution of the Spin-Off Securities;
 
           
 
  CR’   =   the Conversion Rate in effect from and after the Close of Business
on the fifteenth Trading Day immediately following, and including, the Ex Date
for the distribution of the Spin-Off Securities;
 
           
 
  FMV0   =   the average of the Closing Price of the capital stock or similar
equity interest distributed to holders of Common Stock applicable to one share
of Common Stock over the first 10 consecutive Trading Day period commencing on,
and including, the fifth Trading Day after the Ex Date for such distribution;
and
 
           
 
  MP0   =   the average of the Closing Price of Common Stock over the first 10
consecutive Trading Day period commencing on, and including, the fifth Trading
Day after the Ex Date for such distribution.

     Such adjustment shall occur at the Close of Business on the fifteenth
Trading Day from, and including, the Ex Date for the distribution of the
Spin-Off Securities; provided, however, that the Company may in lieu of the
foregoing adjustment elect to make adequate provision so that each Holder of
Securities shall have the right to receive upon conversion thereof the amount of
such Spin-Off Securities that such Holder of Securities would have received if
such Securities had been converted on the record date with respect to such
distribution.
     Rights or warrants distributed by the Company to all holders of Common
Stock entitling the holders thereof to subscribe for, purchase or convert into
shares of the Company’s capital stock (either initially or under certain
circumstances), which rights or warrants, until the occurrence of a specified
event or events (“Trigger Event”): (x) are deemed to be transferred with such
shares of Common Stock; (y) are not exercisable; and (z) are also issued in
respect of future issuances of Common Stock, shall be deemed not to have been
distributed for purposes of this Section 4.06(c), (and no adjustment to the
Conversion Rate under this Section 4.06(c), will be required) until the
occurrence of the earliest Trigger Event, whereupon such rights or warrants
shall be deemed to have been distributed and an appropriate adjustment (if any
is required) to the Conversion Rate shall be made under this Section 4.06(c). If
any such right or warrant, including any such existing rights or warrants
distributed prior to the date of this Indenture, are subject to events, upon the
occurrence of which such rights or

32



--------------------------------------------------------------------------------



 



warrants become exercisable to purchase different securities, evidences of
Indebtedness or other assets, then the date of the occurrence of any and each
such event shall be deemed to be the date of distribution and record date with
respect to new rights or warrants with such rights (and a termination or
expiration of the existing rights or warrants without exercise by any of the
holders thereof). In addition, in the event of any distribution (or deemed
distribution) of rights or warrants or any Trigger Event or other event (of the
type described in the preceding sentence) with respect thereto that was counted
for purposes of calculating a distribution amount for which an adjustment to the
Conversion Rate under this Section 4.06(c) was made, (1) in the case of any such
rights or warrants that shall all have been redeemed or repurchased without
exercise by any holders thereof, the Conversion Rate shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights or warrants (assuming such holder
had retained such rights or warrants), made to all holders of Common Stock as of
the date of such redemption or repurchase, and (2) in the case of such rights or
warrants that shall have expired or been terminated without exercise by any
holders thereof, the Conversion Rate shall be readjusted as if such rights or
warrants had not been issued.
     For purposes of this Section 4.06(c), Section 4.06(a) and Section 4.06(b),
any dividend or distribution to which this Section 4.06(c) is applicable that
also includes shares of Common Stock, or rights or warrants to subscribe for or
purchase shares of Common Stock to which Section 4.06(a) or 4.06(b) applies (or
both), shall be deemed instead to be (1) a dividend or distribution of the
evidences of Indebtedness, assets or shares of capital stock other than such
shares of Common Stock or rights or warrants to which Section 4.06(a) or 4.06(b)
applies (and any Conversion Rate adjustment required by this Section 4.06(c)
with respect to such dividend or distribution shall then be made) immediately
followed by (2) a dividend or distribution of such shares of Common Stock or
such rights or warrants to which Section 4.06(a) or 4.06(b) applies (and any
further Conversion Rate adjustment required by Section 4.06(a) and 4.06(b) with
respect to such dividend or distribution shall then be made), except (A) the Ex
Date of such dividend or distribution shall be substituted for “the Ex Date,”
“the Ex Date or effective date,” “the day following the record date for such
dividend or distribution, or the date fixed for determination for such share
split or share combination,” “the Ex Date for such issuance” and “the date fixed
for the determination of stockholders entitled to receive such rights and
warrants” within the meaning of Section 4.06(a) and Section 4.06(b) and (B) any
shares of Common Stock included in such dividend or distribution shall not be
deemed “outstanding immediately prior to the Ex Date or effective date” within
the meaning of Section 4.06(a).
     (d) If a cash dividend or distribution is made to all holders of Common
Stock (other than (i) in connection with the Company’s liquidation, dissolution
or winding up or (ii) distributions described in Section 4.06(e)), the
Conversion Rate shall be adjusted based on the following formula:
(EQUATION) [f28749f2874906.gif]
     where

             
 
  CR0   =   the Conversion Rate in effect at the Close of Business on the
Business Day immediately prior to the Ex Date for such dividend or distribution;
 
           
 
  CR’   =   the Conversion Rate in effect on and after the Ex Date for such
distribution;
 
           
 
  SP0   =   the average Closing Price of the Common Stock for the five
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex Date for such dividend or distribution; and

33



--------------------------------------------------------------------------------



 



             
 
  C   =   the amount in cash per share the Company dividends or distributes to
holders of Common Stock.

     Such adjustment shall become effective immediately after 5:00 p.m., New
York City time, on the record date for such dividend or distribution; provided
that if the portion of the cash so distributed applicable to one share of Common
Stock is equal to or greater than SP0 as set forth above, in lieu of the
foregoing adjustment, adequate provision shall be made so that each Holder shall
have the right to receive, for each $1,000 principal amount upon conversion, the
amount of cash such Holder would have received had such Holder owned a number of
shares of Common Stock equal to the Conversion Rate on the record date. If such
dividend or distribution is not so paid or made, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.
     For the avoidance of doubt, for purposes of this Section 4.06(d), in the
event of any reclassification of the Common Stock, as a result of which the
Securities become convertible into more than one class of Common Stock, if an
adjustment to the Conversion Rate is required pursuant to this Section 4.06(d),
references in this Section to one share of Common Stock or Closing Price of one
share of Common Stock shall be deemed to refer to a unit or to the price of a
unit consisting of the number of shares of each class of Common Stock into which
the Securities are then convertible equal to the numbers of shares of such class
issued in respect of one share of Common Stock in such reclassification. The
above provisions of this paragraph shall similarly apply to successive
reclassifications.
     (e) If the Company or any of its Subsidiaries makes a payment in respect of
a tender offer or exchange offer for all or any portion of the Common Stock, to
the extent that the cash and value of any other consideration included in the
payment per share of Common Stock validly tendered or exchanged exceeds the
Current Market Price of the Common Stock on the tenth Trading Day next
succeeding the last date on which tenders or exchanges may be made pursuant to
such tender or exchange offer (as it may be amended), the Conversion Rate shall
be increased based on the following formula:
(EQUATION) [f28749f2874907.gif]
     where

             
 
  CR0   =   the Conversion Rate in effect immediately before the Close of
Business on the expiration date;
 
           
 
  CR’   =   the Conversion Rate in effect on and after the effective date of the
adjustment;
 
           
 
  AC   =   the aggregate value of all cash and any other consideration (as
determined in good faith by the Company’s Board of Directors) paid or payable
for shares purchased in such tender or exchange offer;
 
           
 
  OS0   =   the number of shares of Common Stock outstanding immediately prior
to the date such tender or exchange offer expires (including any shares validly
tendered and not withdrawn pursuant to the tender or exchange offer but
excluding shares held in treasury);
 
           
 
  OS’   =   the number of shares of Common Stock outstanding as of the last time
tenders or exchanges could have been made pursuant to such tender or exchange
offer (not including any shares validly tendered and not withdrawn pursuant to
the tender or exchange offer or shares held in treasury); and

34



--------------------------------------------------------------------------------



 



             
 
  SP’   =   the Current Market Price.

     The adjustment to the Conversion Rate under this Section 4.06(e) shall
occur on the tenth Trading Day from, and including, the Trading Day next
succeeding the date such tender or exchange offer expires.
     If the Company is obligated to repurchase shares pursuant to any such
tender or exchange offer, but the Company is permanently prevented by applicable
law from effecting any such purchases or all or any portion of such purchases
are rescinded, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such tender or exchange offer had not been
made or had only been made in respect of the purchases that had been effected.
     (f) For purposes of this Section 4.06 the term “record date” shall mean,
with respect to any dividend, distribution or other transaction or event in
which the holders of Common Stock have the right to receive any cash, securities
or other property or in which the Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of stockholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).
     (g) If application of the formulas provided in Sections 4.06(a), 4.06(b),
4.06(c), 4.06(d) or 4.06(e) would result in a decrease in the Conversion Rate,
no adjustment to the Conversion Rate shall be made except in the case of a
subdivision or split of the Common Stock.
     (h) In any case in which this Section 4.06 shall require that an adjustment
be made following a record date or Expiration Date, as the case may be,
established for purposes of this Section 4.06, the Company may elect to defer
(but only until five Business Days following the filing by the Company with the
Trustee of the certificate described in Section 4.11) issuing to the Holder of
any Security converted after such record date or Expiration Date the shares of
Common Stock and other capital stock of the Company, evidences of indebtedness
or other non-Cash assets or rights or warrants issuable upon such conversion
over and above Cash payable, or the shares of Common Stock and other capital
stock of the Company, evidences of indebtedness or other non-Cash assets or
rights or warrants issuable, upon such conversion only on the basis of the
Conversion Rate prior to adjustment; and, in lieu of the shares, evidences of
indebtedness or other non-Cash assets or rights or warrants the issuance of
which, or Cash the payment of which, is so deferred, the Company shall issue or
cause its transfer agents to issue due bills or other appropriate evidence
prepared by the Company of the right to receive such shares or Cash, as the case
may be. If any distribution in respect of which an adjustment to the Conversion
Rate is required to be made as of the record date or Expiration Date therefor is
not thereafter made or paid by the Company for any reason, the Conversion Rate
shall be readjusted to the Conversion Rate which would then be in effect if such
record date had not been fixed or such effective date or Expiration Date had not
occurred.
     (i) In the event of any adjustment to the Conversion Rate pursuant to
clauses (b), (c), (d) and (e) above or as the result of or in connection with a
Make-Whole Fundamental Change pursuant to Section 4.02(b) that would or could
reasonably be expected to result in the Securities, in the aggregate, becoming
convertible into shares of Common Stock in excess of limits established by the
Nasdaq that would require stockholder approval of the issuances of such shares
of Common Stock upon such conversion, the Company will, at its option, either
obtain stockholder approval of such issuances or deliver cash in lieu of any
shares otherwise deliverable upon conversions in excess of such limitations
(based on the Closing Price of the Common Stock on the Trading Day immediately
prior to the date when such shares would otherwise be required to be
distributed).
     (j) If one or more events occur requiring an adjustment be made to the
Conversion Rate for a particular period, adjustments to the Conversion Rate
shall be determined by the Company’s Board of Directors

35



--------------------------------------------------------------------------------



 



to reflect the combined impact of such Conversion Rate adjustments, as set out
in this Section 4.06, during such period.
     Section 4.07. No Adjustment. No adjustment in the Conversion Rate shall be
required unless the adjustment would result in a change in the Conversion Rate
of at least 1.00%; provided, however, that any adjustment which by reason of
this Section 4.07 is not required to be made shall be carried forward and taken
into account in subsequent adjustments and in connection with any conversion of
Securities. All calculations under this Article 4 shall be made to the nearest
one-ten thousandth (1/10,000) of a cent or to the nearest one-ten thousandth
(1/10,000) of a share, as the case may be.
     No adjustment in the Conversion Rate need be made for (i) issuances of
Common Stock pursuant to any present or future Company plan for reinvestment of
dividends or interest payable on the Company’s securities or the investment or
additional optional amounts thereunder in shares of Common Stock, (ii) upon the
issuance of any shares of Common Stock or options or rights to purchase shares
of Common Stock pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
Subsidiaries or (iii) upon the issuance of any shares of Common Stock pursuant
to any option, warrant, right or exercisable, exchangeable or convertible
security outstanding as of the date the Securities were first issued.
     No adjustment to the Conversion Rate need be made pursuant to Section 4.06
for a transaction if Holders are permitted to participate in the transaction
without conversion on a basis and with notice that the Board of Directors of the
Company determines in good faith to be fair and appropriate in light of the
basis and notice on which holders of Common Stock participate in the
transaction.
     No adjustment to the Conversion Rate need be made for accrued and unpaid
interest, including Additional Interest, if any.
     Whenever a provision of the Indenture requires the calculation of an
average of the Closing Price over a span of multiple days, the Company will make
appropriate adjustments to account for any adjustment to the Conversion Rate
that becomes effective, or any event requiring an adjustment to the Conversion
Rate that becomes effective, or any event requiring an adjustment to the
Conversion Rate where the Ex Date of the event occurs, at any time during the
period from which the average is to be calculated.
     Section 4.08. Stockholder Rights Plans. Upon conversion of the Securities,
the Holders shall receive, in addition to any shares of Common Stock issuable
upon such conversion, any associated rights issued under any future stockholder
rights plan the Company adopts that provides that each share of Common Stock
issued upon conversion of the Securities at any time prior to the distribution
of separate certificates representing such rights will be entitled to receive
such rights unless, prior to conversion, the rights have separated from the
Common Stock, expired, terminated or been redeemed or exchanged in accordance
with such rights plan, and no adjustment shall be made to the Conversion Rate
pursuant to Section 4.06. If the rights have separated from the Common Stock,
the Conversion Rate shall be adjusted at the time of separation as if the
Company distributed to all holders of Common Stock, shares of Capital Stock,
evidences of Indebtedness or assets as described in Section 4.06(c), subject to
readjustment in the event of the expiration, termination or redemption of such
rights.
     Section 4.09. Effect of Reclassification, Consolidation, Merger or Sale on
Conversion Privilege. If (1) there shall occur (a) any reclassification of the
Company’s Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination); (b) a statutory share exchange, consolidation, merger or
combination involving the Company other than a merger in which the Company is
the continuing corporation and which does not result in any reclassification of,
or change (other than in par value, or from par value to no par value, or from
no par value to

36



--------------------------------------------------------------------------------



 



par value, or as a result of a subdivision or combination) in, outstanding
shares of Common Stock; or (c) a sale or conveyance as an entirety or
substantially as an entirety of the property and assets of the Company, directly
or indirectly, to another Person; and (2) pursuant to such reclassification,
statutory share exchange, consolidation, merger, combination, sale or
conveyance, holders of outstanding shares of Common Stock would be entitled to
receive stock (other than Common Stock), other securities, other property,
assets or Cash (or any combination thereof) for such shares of Common Stock (any
such event a “Merger Event”), then the Company, or such successor or surviving,
purchasing or transferee Person, as the case may be, shall, as a condition
precedent to such Merger Event, execute and deliver to the Trustee a
supplemental indenture providing that, at the effective time of the Merger
Event, the right to convert a Security will be changed into a right to convert
it into the kind and amount of shares of stock, other securities or other
property or assets (including Cash or any combination thereof) that a holder of
a number of shares of Common Stock equal to the Conversion Rate immediately
prior to such Merger Event would have owned or been entitled to receive (the
“Reference Property”) upon such transaction (assuming for such purposes that
such conversion were settled entirely in Common Stock and without giving effect
to any adjustment to the Conversion Rate with respect to a Make-Whole
Fundamental Change) immediately prior to such Merger Event, except that such
Holders will not be entitled to an increase in the Conversion Rate if such
Holder does not convert its Securities “in connection with” the relevant
Fundamental Change. If the Merger Event causes the Common Stock to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), the Reference Property
into which the Securities will be convertible will be deemed to be the weighted
average of the types and amounts of consideration received by the holders of
Common Stock that affirmatively make such an election. None of the foregoing
provisions shall affect the right of a holder of Securities to convert its
Securities in accordance with the provisions of this Article 4 prior to the
effective date of such Merger Event. Such supplemental indenture shall provide
for adjustments of the Conversion Rate which shall be as nearly equivalent as
may be practicable to the adjustments of the Conversion Rate provided for in
this Article 4. The provisions of this Section 4.09 shall similarly apply to
successive Merger Events.
     Section 4.10. Other Adjustments. Subject to applicable stock exchange rules
and listing standards, the Company shall be entitled to increase the Conversion
Rate by any amount for a period of at least 20 days if the Board of Directors
determines that such increase would be in the best interests in the Company,
provided the Company has given to Holders at least 15 days’ prior notice, in
accordance with Section 12.02, of any such increase in the Conversion Rate.
Subject to applicable stock exchange rules and listing standards, the Company
shall be entitled to increase the Conversion Rate, in addition to the events
requiring an increase in the Conversion Rate pursuant to Section 4.06, as it in
its discretion shall determine to be advisable in order to avoid or diminish any
tax to stockholders in connection with any stock dividends, subdivisions of
shares, distributions of rights to purchase stock or securities or distributions
of securities convertible into or exchangeable for stock hereafter made by the
Company to its stockholders.
     Section 4.11. Notice of Adjustment. Whenever the Conversion Rate or
conversion privilege is adjusted, the Company shall promptly mail to
Securityholders a notice of the adjustment in accordance with Section 12.02, and
file with the Trustee an Officers’ Certificate briefly stating the Conversion
Rate, the facts requiring the adjustment and the manner of computing it. Unless
and until the Trustee shall receive an Officers’ Certificate setting forth an
adjustment of the Conversion Rate, the Trustee may assume without inquiry that
the Conversion Rate has not been adjusted and that the last Conversion Rate of
which it has knowledge remains in effect.
     Section 4.12. Trustee’s Disclaimer. The Trustee shall have no duty to
determine when an adjustment under this Article 4 should be made, how it should
be made or what such adjustment should be, but may accept as conclusive evidence
of that fact or the correctness of any such adjustment set forth in, and shall
be protected in relying upon, an Officers’ Certificate, including the Officers’
Certificate with respect thereto which the Company is obligated to file with the
Trustee pursuant to Section 4.11. The Trustee makes no representation as

37



--------------------------------------------------------------------------------



 



to the validity or value of any securities or assets issued upon conversion of
Securities, and the Trustee shall not be responsible for the Company’s failure
to comply with any provisions of this Article 4.
     The Trustee shall not be under any responsibility to determine the
correctness of any provisions contained in any supplemental indenture executed
pursuant to Section 4.09, but may accept as conclusive evidence of the
correctness thereof, and shall be fully protected in relying upon, the Officers’
Certificate and Opinion of Counsel with respect thereto which the Company is
obligated to file with the Trustee pursuant to Section 4.09.
     Section 4.13. Settlement Upon Conversion. If Securities are surrendered for
conversion after 5:00 p.m., New York City time, on a Record Date for the payment
of interest but prior to the corresponding Interest Payment Date, a Holder of
such Securities at 5:00 p.m., New York City time, on such Record Date will
receive the interest payable on such Securities on the corresponding Interest
Payment Date notwithstanding the conversion, assuming such Holder was the holder
of record of such Securities at the Close of Business on such Record Date;
provided, however, that each Holder agrees, by accepting a Security, that if the
Holder surrenders any Securities for conversion during such period, such Holder
must pay the Company at the time such Holder surrenders its Securities for
conversion interest in accordance with the next sentence. Securities surrendered
for conversion during the period from 5:00 p.m., New York City time, on any
Record Date to 9:00 a.m., New York City time, on the immediately following
Interest Payment Date, must be accompanied by funds equal to the amount of
interest (including Additional Interest, if any) payable on such Interest
Payment Date on the Securities so converted; provided that no such payment need
be made (a) if the Company has specified a Fundamental Change Purchase Date in
respect of the Securities that is after a Record Date and on or prior to the
corresponding Interest Payment Date; (b) in respect of any conversion which
occurs after the Record Date for the interest payment due on April 1, 2014 or
(c) to the extent of any overdue interest, if any such amount exists at the time
of conversion with respect to such Security.
ARTICLE 5
Covenants
     Section 5.01. Payment of Securities. The Company shall promptly make all
payments in respect of the Securities on the dates and in the manner provided in
the Securities and this Indenture, including payments of Cash and shares of
Common Stock due upon conversion. The principal amount and Fundamental Change
Purchase Price and accrued and unpaid interest shall be considered paid on the
date it is due if the Paying Agent holds by 10:00 a.m., New York City time, on
such date, in accordance with this Indenture, Cash designated and sufficient for
the payment of all such amounts then due. The Company shall, to the fullest
extent permitted by law, pay interest on overdue principal and overdue
installments of interest at the rate borne by the Securities per annum. Unless
explicitly excluded, all references in this Indenture or the Securities to
interest shall be deemed to include Additional Interest, if any, payable
pursuant to the Registration Rights Agreement.
     The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue amounts from time to time on
demand at the rate then in effect; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the same rate to the extent lawful. Interest shall be
computed on the basis of a 360-day year of twelve 30-day months.
     Each installment of accrued and unpaid interest and Additional Interest, if
any, on the Securities due on any Interest Payment Date may be paid by mailing
checks for the amount payable to or upon the written order of the
Securityholders entitled thereto as they shall appear on the registry books of
the Company, provided that,

38



--------------------------------------------------------------------------------



 



with respect to any Securityholder with an aggregate principal amount in excess
of $2,000,000, at the application of such Holder in writing to the Registrar not
later than the relevant record date accrued and unpaid interest and Additional
Interest, if any, on such Holder’s Securities shall be paid by wire transfer in
immediately available funds to such Holder’s account in the United States
supplied by such Holder from time to time to the Trustee and Paying Agent (if
different from Trustee); provided further that payment of accrued and unpaid
interest and Additional Interest, if any, made to the Depositary shall be paid
by wire transfer in immediately available funds in accordance with such wire
transfer instructions and other procedures provided by the Depositary from time
to time.
     Section 5.02. Reports and Certain Information. (a) The Company shall file
with the Trustee, within 15 days after it files them with the SEC, copies of its
annual report and the information, documents and other reports which the Company
is required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act; provided that any such reports, information or documents filed with the SEC
pursuant to its Electronic Date Gathering, Analysis and Retrieval (or EDGAR)
system shall be deemed filed with the Trustee. The Company shall comply with the
provisions of TIA Section 314(a), whether or not the Company is required to file
reports with the SEC pursuant to Section 13 or 15(d) of the Exchange Act.
Notwithstanding anything to the contrary herein, the Trustee shall have no duty
to review such documents for purposes of determining compliance with any
provisions of this Indenture or any applicable law.
     (b) At any time when the Securities are Restricted Securities, and the
Company is not subject to, or is not in compliance with, Section 13 or 15(d) of
the Exchange Act, upon the request of a Holder or the holder of shares of Common
Stock issued upon conversion of Securities, the Company shall promptly furnish
or cause to be furnished Rule 144A Information (as defined below) to such Holder
or such holder of shares of Common Stock issued upon conversion of Securities,
or to a prospective purchaser of any such security designated by any such Holder
or holder, as the case may be, to the extent required to permit compliance by
such Holder or holder with Rule 144A under the Securities Act in connection with
the resale of any such security. “Rule 144A Information” shall mean such
information as is specified pursuant to Rule 144A(d)(4) under the Securities Act
or any successor provision.
     (c) The Company shall notify the Trustee of any changes to its fiscal year.
     Section 5.03. Compliance Certificates. The Company shall deliver to the
Trustee, within 120 days after the end of each fiscal year of the Company ending
after the date hereof, an Officers’ Certificate signed by the principal
executive officer, principal financial officer or principal accounting officer
of the Company and at least one other Officer of the Company, as to his or her
knowledge of the Company’s compliance with all terms, conditions and covenants
under this Indenture (without regard to any period of grace or requirement of
notice provided hereunder) and, if the Company shall be in default, specifying
all such defaults and the nature and status thereof of which he or she may have
knowledge.
     Section 5.04. Maintenance of Corporate Existence. The Company shall do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence or, following any consolidation, merger,
conveyance, transfer or lease in accordance with Section 6.01, its legal
existence as a Person permitted to be the resulting, surviving or transferee
Person in accordance with Section 6.01.
     Section 5.05. Stay, Extension and Usury Laws. The Company covenants, to the
extent it may lawfully do so, that it shall not at any time insist upon, plead
or in any manner whatsoever claim or take the benefit or advantage of any stay,
extension or usury law or other law which would prohibit or forgive the Company
from paying all or any portion of the principal amount or Fundamental Change
Purchase Price in respect of Securities, or any interest (including any
Additional Interest) on the Securities as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this Indenture, and the Company, to the extent it may lawfully do
so, hereby expressly waives all benefit or

39



--------------------------------------------------------------------------------



 



advantage of any such law and covenants that it shall not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee or any Agent, but shall suffer and permit the execution of every such
power as though no such law had been enacted.
     Section 5.06. Maintenance of Office or Agency of the Trustee, Registrar,
Paying Agent and Conversion Agent. The Company shall maintain an office or
agency of the Trustee, Registrar, Paying Agent and Conversion Agent in the
United States where Securities may be presented or surrendered for payment,
where Securities may be surrendered for registration of transfer, exchange,
purchase or conversion and where notices and demands to or upon the Company in
respect of the Securities and this Indenture may be served. The Company hereby
designates the Corporate Trust Office as one such office or agency for all of
the aforesaid purposes. The Company shall give prompt written notice to the
Trustee of the location, and of any change in the location, of any such office
or agency (other than a change in the location of the Corporate Trust Office of
the Trustee). If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the address of the Trustee set forth in Section 12.02.
     Section 5.07. Notice of Default. In the event that any Default or Event of
Default shall occur, the Company shall give prompt (and in any event within
thirty (30) days after the Company becomes aware of such Default or Event of
Default) written notice by an Officers’ Certificate of such Default or Event of
Default, and any remedial action proposed to be taken, to the Trustee.
     Section 5.08. Additional Interest Notice. In the event that the Company is
required to pay Additional Interest to the Securityholders pursuant to the
Registration Rights Agreement, the Company will provide written notice
(“Additional Interest Notice”) to the Trustee of its obligation to pay
Additional Interest no later than fifteen (15) days prior to the proposed
payment date for the Additional Interest, and the Additional Interest Notice
shall set forth the amount of Additional Interest to be paid by the Company on
such payment date. The Trustee shall not at any time be under any duty or
responsibility to any Securityholders to determine the Additional Interest, or
with respect to the nature, extent or calculation of the amount of Additional
Interest when made, or with respect to the method employed in such calculation
of the Additional Interest.
ARTICLE 6
Consolidation, Merger, Conveyance, Transfer or Lease
     Section 6.01. Company May Consolidate, etc., Only on Certain Terms. The
Company shall not consolidate with or merge into any other Person or convey,
transfer or lease all or substantially all of the Company’s properties and
assets to any successor Person, unless:
     (a) either:
     (i) the resulting, surviving or transferee Person is the Company; or
     (ii) the resulting, surviving or transferee Person is a corporation,
limited liability company, partnership or trust organized and validly existing
under the laws of the United States of America, any State thereof or the
District of Columbia and shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, in form reasonably satisfactory
to the Trustee, all of the obligations of the Company under the Securities and
this Indenture;
     (b) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and

40



--------------------------------------------------------------------------------



 



     (c) the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel (upon which the Trustee may conclusively rely), each
stating that such consolidation, merger, conveyance, transfer or lease and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture comply with this Article and that all conditions
precedent herein provided for relating to such transaction have been complied
with.
     Section 6.02. Successor Substituted. Upon any consolidation of the Company
with, or merger of the Company into, any other Person or any conveyance,
transfer or lease of all or substantially all of the properties and assets of
the Company in accordance with Section 6.01, the successor Person formed by such
consolidation or into which the Company is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Indenture with the
same effect as if such successor Person had been named as the Company herein,
and thereafter, except in the case of a lease, the predecessor Person shall be
relieved of all obligations and covenants under this Indenture and the
Securities.
ARTICLE 7
Default and Remedies
     Section 7.01. Events of Default. An “Event of Default” shall occur if:
     (a) the Company defaults in the payment of any principal of any of the
Securities when the same becomes due and payable (whether at maturity, on a
Fundamental Change Purchase Date or otherwise), whether or not such payment is
prohibited by the subordination provisions set forth in Article 9;
     (b) the Company defaults in the payment of any accrued and unpaid interest
(including Additional Interest, if any) when due and payable, and such default
continues for a period of 30 days, whether or not such payment is prohibited by
the subordination provisions of Article 9;
     (c) the Company fails to deliver all shares of Common Stock when such
Common Stock is required to be delivered upon conversion of any Securities, and
such default continues for 5 days;
     (d) the Company fails to provide the Fundamental Change Company Notice when
required by this Indenture;
     (e) the Company fails to comply with any of its other agreements contained
in the Securities or in this Indenture (other than a covenant or warranty or
default whose performance or breach is elsewhere in this Section 7.01
specifically provided for) and such failure continues for 60 days after receipt
by the Company of a Notice of Default, provided, however, that the Company shall
have 120 days after receipt of a Notice of Default to remedy, or receive a
waiver for, any failure to comply with the Company’s obligation to file annual,
quarterly and current reports in accordance with this Indenture or to comply
with the requirements of Section 314(a)(1) of the Trust Indenture Act so long as
the Company is attempting to cure such failure as promptly as reasonably
practicable;
     (f) (i) the Company fails to make any payment by the end of any applicable
grace period after maturity of principal or accrued interest with respect to any
obligations (other than nonrecourse obligations) of the Company for borrowed
money or evidenced by bonds, notes or similar instruments (“Specified
Indebtedness”), where the amount of such unpaid and due principal and/or accrued
interest is in an aggregate amount in excess of $35.0 million, or (ii) the
acceleration of principal or accrued interest with respect to Specified
Indebtedness, where the amount of such accelerated principal and interest is in
an amount in excess of $35.0 million because of a default with respect to such
Specified Indebtedness, in any such case of (i) or (ii),

41



--------------------------------------------------------------------------------



 



without such Specified Indebtedness having been paid or discharged or such
acceleration having been cured, waived, rescinded or annulled within a period of
30 days after receipt by the Company of a Notice of Default. However, if any
such failure or acceleration referred to in (i) or (ii) of this clause (f) shall
cease or be cured, waived, rescinded or annulled, then the event of default by
reason thereof shall be deemed not to have occurred and any acceleration as a
result of the related event of default shall be automatically rescinded;
     (g) the Company, or any Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law: commences a voluntary case or proceeding;
consents to the entry of an order for relief against it in an involuntary case
or proceeding or the commencement of any case against it; consents to the
appointment of a Custodian of it or for any substantial part of its property; or
makes a general assignment for the benefit of its creditors; or
     (h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: is for relief against the Company or a Significant
Subsidiary in an involuntary case or proceeding; appoints a Custodian of the
Company or a Significant Subsidiary for any substantial part of the property of
the Company or such Significant Subsidiary; or orders the winding up or
liquidation of the Company or a Significant Subsidiary; and in each case of this
subclause (h) the order or decree remains unstayed and in effect for 60
consecutive days.
     The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.
     A default under clause (e) or (f) above is not an Event of Default until
the Trustee notifies the Company, or the Holders of at least 25% in aggregate
principal amount of the Securities then outstanding notify the Company and the
Trustee, in writing of the Default, and the Company does not cure the Default
(and such Default is not waived) within the time period specified in clauses (e)
or (f) above, as applicable, after actual receipt of such notice. The notice
given pursuant to this Section 7.01 must specify the Default, demand that it be
remedied and state that the notice is a “Notice of Default.” When any Default
under this Section 7.01 is cured in accordance herewith, it shall cease to be a
Default.
     The Trustee shall not be charged with knowledge of any Event of Default
unless written notice thereof shall have been given to a Trust Officer at the
Corporate Trust Office of the Trustee by the Company (including, without
limitation, pursuant to Section 5.03), a Paying Agent, any Holder or any agent
of any Holder, which notice references the Securities and this Indenture.
     Section 7.02. Acceleration. If an Event of Default (other than an Event of
Default with respect to the Company specified in clauses (g) or (h) of
Section 7.01) occurs and is continuing, the Trustee may, by notice to the
Company, or the Holders of at least 25% in aggregate principal amount of the
Securities then outstanding may, by notice to the Company and the Trustee,
declare all unpaid principal of, plus interest (including Additional Interest,
if any) accrued and unpaid through the date of such declaration on, all the
Securities then outstanding to be due and payable upon any such declaration, and
the same shall thereupon become and be immediately due and payable.
     If an Event of Default with respect to the Company specified in clause
(g) or (h) of Section 7.01 occurs, all unpaid principal of, plus interest
(including Additional Interest, if any) accrued and unpaid through the date of
such default on, all the Securities then outstanding shall ipso facto become and
be immediately due and payable without any declaration or other act on the part
of the Trustee or any Holder.
     The Holders of a majority in aggregate principal amount of the Securities
then outstanding or the Holders originally causing the acceleration by notice to
the Trustee may rescind an acceleration of Securities

42



--------------------------------------------------------------------------------



 



and its consequences before a judgment or decree for the payment of money has
been obtained by the Trustee if (a) the rescission would not conflict with any
existing order or decree, (b) all existing Events of Default, other than the
nonpayment of the principal of, plus accrued and unpaid interest on, the
Securities that has become due solely by such declaration of acceleration, have
been cured or waived and (c) all payments due to the Trustee and any predecessor
Trustee under Section 8.06 have been made. No such rescission shall affect any
subsequent Default or impair any right consequent thereto.
     Section 7.03. Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may, but shall not be obligated to, pursue any available
remedy by proceeding at law or in equity to collect the payment of the principal
of or accrued and unpaid interest on the Securities, the payment of Cash and, if
applicable, shares of Common Stock upon conversion or to enforce the performance
of any provision of the Securities or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Securityholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by law.
     Section 7.04. Waiver of Defaults and Events of Default. Subject to
Section 7.07 and 10.02, the Holders of a majority in aggregate principal amount
of the Securities then outstanding by notice to the Trustee may waive an
existing or future Default or Event of Default and its consequences, except a
Default or Event of Default in the payment of the principal of, or any interest
(including Additional Interest, if any) on any Security, or the payment of any
applicable Fundamental Change Purchase Price, or a failure by the Company to
deliver shares of Common Stock (and Cash in lieu of any fractional shares) upon
conversion in accordance with Article 4 or any Default or Event of Default in
respect of any provision of this Indenture or the Securities that, under
Section 10.02, cannot be modified or amended without the consent of the Holders
of each outstanding Security. When a Default or Event of Default is waived, it
is deemed cured, but no such waiver shall extend to any subsequent or other
Default or impair any consequent right. This Section 7.04 shall be in lieu of
Section 316(a)(1)(B) of the TIA and such Section 316(a)(1)(B) is hereby
expressly excluded from this Indenture, as permitted by the TIA.
     Section 7.05. Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding may direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on it under this Indenture. However,
the Trustee may refuse to follow any direction that conflicts with law or this
Indenture, that the Trustee determines may be unduly prejudicial to the rights
of another Holder or the Trustee, or that may involve the Trustee in personal
liability unless the Trustee is offered security or indemnity reasonably
satisfactory to it; provided that the Trustee may take any other action deemed
proper by the Trustee which is not inconsistent with such direction. This
Section 7.05 shall be in lieu of Section 316(a)(1)(A) of the TIA and such
Section 316(a)(1)(A) is hereby expressly excluded from this Indenture, as
permitted by the TIA.
     Section 7.06. Limitations on Suits. Subject to Section 7.07, a Holder of a
Security may not pursue any remedy with respect to this Indenture or the
Securities unless:
     (a) the Holder gives to the Trustee written notice of a continuing Event of
Default;
     (b) the Holders of at least 25% in aggregate principal amount of the then
outstanding Securities make a written request to the Trustee to pursue the
remedy;

43



--------------------------------------------------------------------------------



 



     (c) such Holder or Holders offer to the Trustee security or indemnity
reasonably satisfactory to the Trustee against any loss, liability or expense;
     (d) the Trustee does not comply with the request within 60 days after
receipt of the notice, request and the offer of security or indemnity; and
     (e) no direction inconsistent with such written request has been given to
the Trustee during such 60-day period by the Holders of a majority in aggregate
principal amount of the Securities then outstanding.
     A Securityholder may not use this Indenture to prejudice the rights of
another Securityholder or to obtain a preference or priority over such other
Securityholder.
     Section 7.07. Rights of Holders to Receive Payment and to Convert.
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Security to receive payment in Cash of the principal amount, Fundamental
Change Purchase Price or interest (including Additional Interest, if any) on any
Security, on or after the respective due dates expressed in the Security and
this Indenture, receive shares of Common Stock (and Cash in lieu of fractional
shares) upon conversion in accordance with Article 4 and to bring suit for the
enforcement of any such payment on or after such respective dates or the right
to convert, is absolute and unconditional and shall not be impaired or affected
without the consent of the Holder.
     Section 7.08. Collection Suit by Trustee. If an Event of Default in the
payment of principal or interest or Additional Interest specified in clause
(a) or (b) of Section 7.01 occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
or another obligor on the Securities for the whole amount owing with respect to
the Securities and the amounts provided for in Section 8.06.
     Section 7.09. Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and the Holders allowed in any judicial proceedings
relative to the Company (or any other obligor on the Securities), its creditors
or its property and shall be entitled and empowered to collect and receive any
money or other property payable or deliverable on any such claims and to
distribute the same, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee and, in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 8.06, and to
the extent that such payment of the reasonable compensation, expenses,
disbursements and advances in any such proceedings shall be denied for any
reason, payment of the same shall be secured by a lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other property
which the Holders may be entitled to receive in such proceedings, whether in
liquidation or under any plan of reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or, on behalf of any Holder, to authorize, accept or adopt any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.
     Section 7.10. Priorities. Any money or property collected by the Trustee
pursuant to this Article 7, and after an Event of Default, any money or other
property distributable in respect of the Company’s obligations under this
Indenture shall be paid out in the following order:
     First, to the Trustee (including any predecessor Trustee) for amounts due
under Section 8.06;

44



--------------------------------------------------------------------------------



 



     Second, to Securityholders for amounts due and unpaid on the Securities for
the principal amount, interest (including Additional Interest, if any), the
Fundamental Change Purchase Price, amounts due upon conversion (including
amounts resulting from a Make-Whole Fundamental Change), as the case may be,
ratably, without preference or priority of any kind, according to such amounts
due and payable on the Securities; and
     Third, the balance, if any, to the Company.
     The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Section 7.10. At least 15 days before such record date,
the Trustee shall mail to each Holder and the Company a notice that states the
record date, the payment date and the amount to be paid.
     Section 7.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Section 7.11 does not apply to a suit
made by the Trustee, a suit by a Holder pursuant to Section 7.07, or a suit by
Holders of more than 10% in aggregate principal amount of the Securities then
outstanding.
     Section 7.12. Delay or Omission Not Waiver. No delay or omission of the
Trustee or of any Holder of any Security to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article 7 or by law to the Trustee or to
the Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders, as the case may be.
ARTICLE 8
Trustee
     Section 8.01. Certain Duties and Responsibilities of Trustee. (a) In case
an Event of Default with respect to the Securities has occurred (that has not
been cured or waived), the Trustee shall exercise with respect to the Securities
such of the rights and powers vested in it by this Indenture, and use the same
degree of care and skill in their exercise, as a prudent person would exercise
or use under the circumstances in the conduct of his or her own affairs.
     (b) Prior to the occurrence of an Event of Default with respect to the
Securities and after the curing or waiving of all such Events of Default with
respect to the Securities that may have occurred:
     (i) the duties and obligations of the Trustee shall with respect to the
Securities be determined solely by the express provisions of this Indenture, and
the Trustee shall not be liable with respect to the Securities except for the
performance of such duties and obligations as are specifically set forth in this
Indenture, and no implied covenants or obligations shall be read into this
Indenture against the Trustee; and
     (ii) in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee and conforming to the requirements of this Indenture; but in the
case of any such certificates or opinions that by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine

45



--------------------------------------------------------------------------------



 



whether or not they conform on their face to the requirements of this Indenture
(but need not confirm or investigate the accuracy of any mathematical
calculations or other facts stated therein).
     (c) No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:
     (i) this subsection shall not be construed to limit the effect of
Section 8.01(b);
     (ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer or Trust Officers, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts;
     (iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of not less than a majority in principal amount of the Securities at the
time Outstanding (determined as provided in Section 2.08) relating to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred upon the Trustee under this
Indenture with respect to the Securities; and
     (iv) none of the provisions contained in this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if there is reasonable ground for believing that the
repayment of such funds or liability is not reasonably assured to it under the
terms of this Indenture or adequate indemnity against such risk is not
reasonably assured to it.
     (d) Whether or not expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability or affording protection to
the Trustee (in any capacity, including Paying Agent, Registrar or Conversion
Agent) shall be subject to the provisions of this Section.
     Section 8.02. Certain Rights of Trustee. Except as otherwise provided in
Section 8.01:
     (a) The Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond,
security or other paper or document (whether in original or facsimile form)
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties. The Trustee need not investigate any fact or
matter stated in any such document;
     (b) Any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by a resolution of the Company’s Board of
Directors or an instrument signed in the name of the Company, by one or more
Officers thereof (unless other evidence in respect thereof is specifically
prescribed herein);
     (c) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection and the advice of such counsel and Opinions of
Counsel with respect to legal matters relating to this Indenture and the
Securities shall be full and complete authorization and protection from
liability in respect of any action taken, suffered or omitted by it hereunder in
good faith and in reliance thereon;
     (d) The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Securityholders, pursuant to the provisions of this

46



--------------------------------------------------------------------------------



 



Indenture, unless such Securityholders shall have offered to the Trustee
security or indemnity reasonably satisfactory to it against the costs, expenses
and liabilities that may be incurred therein or thereby;
     (e) The Trustee shall not be liable for any action taken or omitted to be
taken by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Indenture;
     (f) The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, security, or
other papers or documents, but the Trustee, in its discretion, may make even
further inquiry or investigation into such facts or matters as it may see fit;
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or attorney at the sole cost of the
Company and shall incur no liability or additional liability of any kind by
reason of such inquiry or investigation;
     (g) The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder;
     (h) The Trustee shall not be deemed to have knowledge or be charged with
knowledge of an Event of Default except (i) if the Trustee is acting as Paying
Agent, any Default or Event of Default occurring pursuant to Sections 5.01,
7.01(a) or 7.01(b) and (ii) any Default or Event of Default of which the Trustee
shall have received written notification which references the Securities and
this Indenture or of which a Trust Officer shall have obtained actual knowledge.
Delivery of reports, information and documents to the Trustee under Section 5.02
is for informational purposes only and the Trustee’s receipt of the foregoing
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates, except as otherwise
provided herein);
     (i) The rights, privileges, protections, immunities and benefits given to
the Trustee pursuant hereto, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each agent, custodian and other person employed
by the Trustee to act hereunder;
     (j) The permissive right of the Trustee to take or refrain from taking any
actions enumerated in this Indenture shall not be construed as a duty;
     (k) The Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded;
     (l) Anything in this Indenture notwithstanding, in no event shall the
Trustee be liable for special, indirect, punitive or consequential loss or
damage of any kind whatsoever (including but not limited to loss of profit),
even if the Trustee has been advised as to the likelihood of such loss or damage
and regardless of the form of action; and
     (m) The Trustee shall not be responsible or liable for any failure or delay
in the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; interruptions;
loss or malfunctions of utilities, computer

47



--------------------------------------------------------------------------------



 



(hardware or software) or communication services; accidents; labor disputes;
acts of civil or military authority and governmental action.
     Section 8.03. Trustee Not Responsible for Recitals or Issuance or
Securities. (a) The recitals contained herein and in the Securities shall be
taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same.
     (b) The Trustee makes no representations as to the validity or sufficiency
of this Indenture or of the Securities.
     (c) The Trustee or any Authorized Agent shall not be accountable for the
use or application by the Company of any of the Securities or of the proceeds of
such Securities, or for the use or application of any moneys paid over by the
Trustee in accordance with any provision of this Indenture or established
pursuant to Section 2.01, or for the use or application of any moneys received
by any Paying Agent other than the Trustee.
     Section 8.04. May Hold Securities. The Trustee or any Paying Agent or
Registrar, in its individual or any other capacity, may become the owner or
pledgee of Securities and, subject to Section 8.16, may otherwise deal with the
Company with the same rights it would have if it were not Trustee, Paying Agent
or Registrar.
     Section 8.05. Moneys Held in Trust. Subject to the provisions of
Section 7.05, all moneys received by the Trustee shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated from other funds except to the extent required by
law. The Trustee shall be under no liability for interest on any moneys received
by it hereunder except such as it may agree in writing with the Company to pay
thereon.
     Section 8.06. Compensation and Reimbursement. (a) The Company covenants and
agrees to pay to the Trustee, and the Trustee shall be entitled to, such
compensation (which shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust), as the Company and the
Trustee may from time to time agree in writing for all services rendered by it
in the execution of the trusts hereby created and in the exercise and
performance of any of the powers and duties hereunder of the Trustee, and,
except as otherwise expressly provided herein, the Company shall pay or
reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any of the provisions of this Indenture (including the reasonable compensation
and the expenses and disbursements of its counsel and of all Persons not
regularly in its employ) except any such expense, disbursement or advance as may
arise from the Trustee’s gross negligence, bad faith or willful misconduct. The
Company covenants and agrees to indemnify the Trustee (and its officers, agents,
directors, stockholders and employees) for, and to hold it harmless against, any
loss, liability or expense (including, without limitation, reasonable attorney’s
fees and expenses) incurred without gross negligence or bad faith or willful
misconduct on the part of the Trustee and arising out of or in connection with
the acceptance or administration of this trust, including the reasonable costs
and expenses of defending itself against any claim of liability in the premises.
     (b) The obligations of the Company under this Section to compensate and
indemnify the Trustee and to pay or reimburse the Trustee for reasonable
expenses, disbursements and advances shall constitute additional indebtedness
hereunder. Such additional indebtedness shall be secured by a lien prior to that
of the Securities upon all property and funds held or collected by the Trustee
as such, except funds held in trust for the benefit of the Holders.
     (c) When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 7.01(g) or (h) occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.

48



--------------------------------------------------------------------------------



 



     (d) For the purposes of this Section 8.06, the “Trustee” shall include any
predecessor Trustee; provided, however, that the gross negligence, bad faith or
willful misconduct of any Trustee or other indemnified party hereunder shall not
affect the rights of any other Trustee hereunder.
     (e) The provisions of this Section shall survive the discharge of this
Indenture and resignation or removal of the Trustee.
     Section 8.07. Reliance on Officers’ Certificate. Except as otherwise
provided in Section 8.01, whenever in the administration of the provisions of
this Indenture the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking or suffering or omitting to take any
action hereunder, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of bad faith on the part of
the Trustee, be deemed to be conclusively proved and established by an Officers’
Certificate or Opinion of Counsel delivered to the Trustee and such certificate,
in the absence of bad faith on the part of the Trustee, shall be full warrant to
the Trustee for any action taken, suffered or omitted to be taken by it under
the provisions of this Indenture upon the faith thereof.
     Section 8.08. Disqualification: Conflicting Interests. If the Trustee has
or shall acquire any “conflicting interest” within the meaning of Section 310(b)
of the TIA, the Trustee and the Company shall in all respects comply with the
provisions of Section 310(b) of the TIA.
     Section 8.09. Corporate Trustee Required; Eligibility. There shall at all
times be a Trustee with respect to the Securities issued hereunder which shall
at all times be a corporation organized and doing business under the laws of the
United States of America or any State or Territory thereof or of the District of
Columbia, or a corporation or other Person permitted to act as trustee by the
SEC, authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus, or being a member of a bank holding company with a
combined capital and surplus, of at least 50 million U.S. dollars ($50,000,000),
and subject to supervision or examination by Federal, State, Territorial or
District of Columbia authority. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. The Company may not, nor may any Person directly or
indirectly controlling, controlled by, or under common control with the Company,
serve as Trustee. In case at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Trustee shall resign
immediately in the manner and with the effect specified in Section 8.10.
     Section 8.10. Resignation and Removal; Appointment of Successor. (a) The
Trustee or any successor hereafter appointed may at any time resign as Trustee
with respect to the Securities by giving written notice thereof to the Company
and by transmitting notice of resignation by mail, first class postage prepaid,
to the Securityholders, as their names and addresses appear upon the Register.
Upon receiving such notice of resignation, the Company shall promptly appoint a
successor trustee with respect to the Securities by or pursuant to a resolution
of the Board of Directors. If no successor trustee shall have been so appointed
and have accepted appointment within 30 days after the mailing of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor trustee with respect to the
Securities, or any Securityholder who has been a bona fide holder of a Security
or Securities for at least six months may on behalf of himself and all others
similarly situated, petition any such court for the appointment of a successor
trustee, in either case at the sole cost and expense of the Company. Such court
may thereupon after such notice, if any, as it may deem proper and prescribe,
appoint a successor trustee.
     (b) In case at any time any one of the following shall occur:

49



--------------------------------------------------------------------------------



 



     (i) the Trustee shall fail to comply with the provisions of Section 8.08
after written request therefor by the Company or by any Securityholder who has
been a bona fide holder of a Security or Securities for at least six months;
     (ii) the Trustee shall cease to be eligible in accordance with the
provisions of Section 8.09 and shall fail to resign after written request
therefor by the Company or by any such Securityholder; or
     (iii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or commence a voluntary bankruptcy proceeding, or a
receiver of the Trustee or of its property shall be appointed or consented to,
or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation;
then, in any such case, the Company may remove the Trustee with respect to all
Securities and appoint a successor trustee by or pursuant to a resolution of the
Board of Directors, or, unless the Trustee’s duty to resign is stayed as
provided herein, subject to Section 7.11, any Securityholder who has been a bona
fide holder of a Security or Securities for at least six months may, on behalf
of that Holder and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor trustee. Such court may thereupon after such notice, if any, as it may
deem proper and prescribe, remove the Trustee and appoint a successor trustee.
     (c) The Holders of a majority in aggregate principal amount of the
Securities at the time outstanding may at any time remove the Trustee by so
notifying the Trustee and the Company and may appoint a successor Trustee with
the consent of the Company. If no successor trustee shall have been so appointed
and have accepted appointment within 30 days after such notification of removal
by the Holders, the Trustee to be removed may petition any court of competent
jurisdiction for the appointment of a successor trustee with respect to the
Securities, or any Securityholder who has been a bona fide holder of a Security
or Securities for at least six months may on behalf of himself and all others
similarly situated, petition any such court for the appointment of a successor
trustee, in either case at the sole cost and expense of the Company. Such court
may, as it may deem proper prescribe or appoint a successor trustee.
     (d) Notwithstanding anything herein to the contrary, any resignation or
removal of the Trustee and appointment of a successor trustee with respect to
the Securities pursuant to any of the provisions of this Section shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 8.11.
     (e) So long as no event which is, or after notice or lapse of time, or
both, would become, an Event of Default shall have occurred and be continuing,
and except with respect to a Trustee appointed by the Holders of a majority in
principal amount of the Securities at that time outstanding pursuant to
Subsection (c) of this Section, if the Company shall have delivered to the
Trustee (i) a resolution of the Board of Directors appointing a successor
Trustee, effective as of a date specified therein, and (ii) an instrument of
acceptance of such appointment, effective as of such date, by such successor
Trustee in accordance with Section 8.11, the Trustee shall be deemed to have
resigned as contemplated in subsection (a) of this Section, the successor
Trustee shall be deemed to have been appointed by the Company pursuant to
subsection (a) of this Section and such appointment shall be deemed to have been
accepted as contemplated in Section 8.11, all as of such date, and all other
provisions of this Section and Section 8.11 shall be applicable to such
resignation, appointment and acceptance except to the extent inconsistent with
this subsection (e).
     (f) At any time there shall be only one Trustee with respect to the
Securities.
     Section 8.11. Acceptance of Appointment By Successor. (a) In case of the
appointment hereunder of a successor trustee with respect to the Securities,
every such successor trustee so appointed shall execute,

50



--------------------------------------------------------------------------------



 



acknowledge and deliver to the Company and to the retiring Trustee an instrument
accepting such appointment, and thereupon the resignation or removal of the
retiring Trustee shall become effective and such successor trustee, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Trustee; but, on the request of the
Company or the successor trustee, such retiring Trustee shall, upon payment of
its charges and all other amounts payable to it hereunder, execute and deliver
an instrument transferring to such successor trustee all the rights, powers, and
trusts of the retiring Trustee and shall duly assign, transfer and deliver to
such successor trustee all property and money held by such retiring Trustee
hereunder, subject to the lien provided for in Section 8.06(b).
     (b) Upon request of any such successor trustee, the Company shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor trustee all such rights, powers and trusts referred to in
paragraph (a) of this Section.
     (c) No successor trustee shall accept its appointment unless at the time of
such acceptance such successor trustee shall be qualified and eligible under
this Article 8.
     (d) Upon acceptance of appointment by a successor trustee as provided in
this Section, the Company shall transmit notice of the succession of such
trustee hereunder by mail, first class postage prepaid, to the Securityholders,
as their names and addresses appear upon the Register. If the Company fails to
transmit such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be
transmitted at the expense of the Company.
     Section 8.12. Merger, Conversion, Consolidation or Succession to Business.
Any corporation or other business entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or other
business entity resulting from any merger, conversion or consolidation to which
the Trustee shall be a party, or any corporation or other business entity
succeeding to the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided that such corporation or other
business entity shall be qualified under the provisions of Section 8.08 and
eligible under the provisions of Section 8.09, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding. In case any Securities shall
have been authenticated, but not delivered, by the Trustee then in office, any
successor by merger, conversion or consolidation to such authenticating Trustee
may adopt such authentication and deliver the Securities so authenticated with
the same effect as if such successor Trustee had itself authenticated such
Securities.
     Section 8.13. Preferential Collection of Claims Against the Company. The
Trustee shall comply with Section 311(a) of the TIA, excluding any creditor
relationship described in Section 311(b) of the TIA. A Trustee who has resigned
or been removed shall be subject to Section 311(a) of the TIA to the extent
included therein.
     Section 8.14. Notice of Defaults. If a Default or Event of Default occurs
and is continuing hereunder and if it is actually known to a Trust Officer of
the Trustee, the Trustee shall mail to each Holder notice of the Default or
Event of Default within 90 days after such Default or Event of Default. Except
in the case of a default in payment of principal of or interest (including
Additional Interest, if any) on any Security, the Trustee may withhold the
notice if and so long as a committee of its Trust Officers in good faith
determines that withholding the notice is not opposed to the interest of the
Holders of such Securities.
     Section 8.15. Reports by Trustee. (a) Within sixty (60) days after May 15
of each year commencing with the year 2007, the Trustee shall transmit to
Securityholders such reports dated as of May 15 of the year in which such report
is made concerning the Trustee and its actions under this Indenture as may be
required pursuant to the TIA, including, without limitation, Section 313(a)
thereof, at the times and in the manner provided pursuant thereto. In the event
that, on any such reporting date, no events have occurred under the

51



--------------------------------------------------------------------------------



 



applicable sections of the TIA within the 12 months preceding such reporting
date, the Trustee shall be under no duty or obligation to provide such reports.
The Trustee shall also comply with TIA Section 313(b)(2). The Trustee shall
transmit by mail all reports as required by TIA Section 313(c).
     (b) A copy of each such report shall, at the time of such transmission to
Securityholders, be delivered to the Company and filed by the Trustee with each
stock exchange upon which the Securities are listed and with the SEC in
accordance with TIA Section 313(d). The Company shall notify the Trustee when
the Securities are listed on any stock exchange and of any delisting thereof.
     Section 8.16. Preferential Collection of Claims. If and when the Trustee
shall be or become a creditor of the Company (or any other obligor upon the
Securities), the Trustee shall be subject to the provisions of the TIA regarding
the collection of claims against the Company (or any such other obligor).
ARTICLE 9
Subordination
     Section 9.01. Agreement to Subordinate. The Company agrees, and each holder
of Securities by accepting a Security agrees, that the indebtedness evidenced by
the Security is subordinated in right of payment, to the extent and in the
manner provided in this Article 9, to the prior payment in full in cash or other
consideration satisfactory to holders of Senior Debt of all Senior Debt (whether
outstanding on the date hereof or hereafter created, incurred, assumed or
guaranteed), and that the subordination is for the benefit of the holders of
Senior Debt.
     Section 9.02. Liquidation, Dissolution, Bankruptcy. Upon any distribution
to creditors of the Company in a liquidation or dissolution of the Company or in
a bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Company or its property, any assignment for the benefit of
creditors or any marshaling of the Company’s assets and liabilities:
     (a) holders of Senior Debt shall be entitled to receive payment in full of
all obligations due in respect of such Senior Debt (including interest accruing
after, or which would accrue but for, the commencement of any such proceeding at
the rate specified in the applicable Senior Debt, whether or not the claim for
such interest would be allowed) in cash or other consideration satisfactory to
the holders of the Senior Debt before holders of Securities shall be entitled to
receive any payment with respect to the Securities; and
     (b) until all Senior Debt is paid in full in cash or other consideration
satisfactory to the holders of the Senior Debt, any distribution to which
holders of Securities would be entitled but for this Article 9 shall be made to
holders of Senior Debt, as their interests may appear.
     Section 9.03. Default on Senior Debt and/or Designated Senior Debt.
     (a) In the event of any default in payment of the principal of or premium,
if any, or interest on, or any other payment obligation under any Senior Debt
beyond any applicable grace period with respect thereto (a “Payment Default”),
then, until all such payments due in respect of such Senior Debt have been paid
in full in cash or other consideration satisfactory to holders of Senior Debt or
such default shall have been cured or waived or shall have ceased to exist, no
payment shall be made by the Company with respect to the principal of, or
interest on the Securities or to acquire any of the Securities (including any
repurchase pursuant to the repurchase right of a Holder pursuant to Article 3).
     (b) In addition, if the Trustee shall receive written notice from one or
more holders of Designated Senior Debt or one or more representatives of such
holder or holders that there has occurred and is continuing

52



--------------------------------------------------------------------------------



 



under such Designated Senior Debt, or any agreement pursuant to which such
Designated Senior Debt is issued, any default (other than a Payment Default),
which default shall not have been cured or waived, giving the holders of such
Designated Senior Debt the right to declare such Designated Senior Debt
immediately due and payable (a “Payment Blockage Notice”), then, anything
contained in this Indenture to the contrary notwithstanding, no payment on
account of the principal of or interest on the Securities, and no repurchase or
other acquisition of the Securities, shall be made by or on behalf of the
Company during the period (the “Payment Blockage Period”) commencing on the date
of receipt of the Payment Blockage Notice and ending on the earlier of 179
calendar days thereafter or the date on which such non-Payment Default is cured
or waived or shall have ceased to exist.
     Notwithstanding the provisions described in the immediately preceding
sentence (but subject to the provisions contained in Section 9.01 and the first
sentence of this Section 9.03), unless the holder(s) of such Designated Senior
Debt or the representative(s) of such holder(s) shall have accelerated the
maturity of such Designated Senior Debt, the Company may resume payments on the
Securities after the end of such Payment Blockage Period. No new Payment
Blockage Period may be commenced unless 365 calendar days have elapsed since the
effectiveness of the prior Payment Blockage Notice. No default under Designated
Senior Debt that is not a Payment Default that existed or was continuing on the
date of delivery of any Payment Blockage Notice delivered to the Trustee shall
be, or be made, the basis of a subsequent Payment Blockage Notice.
     (c) In the event any judicial proceeding shall be pending with respect to
any Payment Default with respect to Senior Debt or non-payment default with
respect to Designated Senior Debt, then, anything contained in this Indenture to
the contrary notwithstanding, no payment on account of the principal of or
interest on the Securities, and no repurchase or other acquisition of the
Securities, shall be made by or on behalf of the Company.
     Section 9.04. Acceleration of Securities. In the event of the acceleration
of the Securities because of an Event of Default, the Company may not make any
payment or distribution to the Trustee or any holder of Securities in respect of
obligations with respect to Securities and may not acquire or purchase from the
Trustee or any holder of Securities any Securities until all Senior Debt has
been paid in full in cash or other consideration satisfactory to holders of
Senior Debt or such acceleration has been rescinded in accordance with the terms
of this Indenture.
     If payment of the Securities is to be accelerated because of an Event of
Default (other than an Event of Default with respect to the Company specified in
Section 7.01(g) or (h)), the Company shall promptly notify holders of Senior
Debt or trustee(s) of such Senior Debt before the acceleration.
     Section 9.05. When Distribution Must Be Paid Over. In the event that the
Trustee, any holder of Securities or any other person receives any payment or
distribution of assets of the Company of any kind with respect to the Securities
in contravention of any terms contained in this Indenture, whether in cash,
property or securities, including, without limitation, by way of set-off or
otherwise, then such payment or distribution shall be held by the recipient in
trust for the benefit of holders of Senior Debt, and shall be immediately paid
over and delivered to the holders of Senior Debt or their representative(s), to
the extent necessary to make payment in full in cash or other consideration
satisfactory to such holders of all Senior Debt remaining unpaid, after giving
effect to any concurrent payment or distribution or provision therefor, to or
for the holders of Senior Debt; provided, that the foregoing shall apply to the
Trustee only if a Responsible Officer of the Trustee has actual knowledge (as
determined in accordance with Section 8.02) that such payment or distribution is
prohibited by this Indenture.
     With respect to the holders of Senior Debt, the Trustee undertakes to
perform only such obligations on the part of the Trustee as are specifically set
forth in this Article 9, and no implied covenants or obligations with

53



--------------------------------------------------------------------------------



 



respect to the holders of Senior Debt shall be read into this Indenture against
the Trustee. The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Senior Debt, and shall not be liable to any such holders if the
Trustee shall pay over or distribute to or on behalf of holders of Securities or
the Company or any other person money or assets to which any holders of Senior
Debt shall be entitled by virtue of this Article 9, except if such payment or
distribution is made as a result of the willful misconduct or negligence of the
Trustee.
     Section 9.06. Notice by Company. The Company shall promptly notify the
Trustee of any facts known to the Company that would cause a payment of any
obligations with respect to the Securities or the purchase of any Securities by
the Company to violate this Article 9, but failure to give such notice shall not
affect the subordination of the Securities to the Senior Debt as provided in
this Article 9.
     Section 9.07. Subrogation. After all Senior Debt is paid in full and until
the Securities are paid in full, holders of Securities shall be subrogated
(equally and ratably with all other Indebtedness pari passu with the Securities)
to the rights of holders of Senior Debt to receive distributions applicable to
Senior Debt to the extent that distributions otherwise payable to the holders of
Securities have been applied to the payment of Senior Debt. A distribution made
under this Article 9 to holders of Senior Debt that otherwise would have been
made to holders of Securities is not, as between the Company and holders of
Securities, a payment by the Company on the Securities.
     Section 9.08. Relative Rights. This Article 9 defines the relative rights
of holders of Securities and holders of Senior Debt. Nothing contained in this
Indenture shall otherwise:
     (a) impair, as between the Company and holders of Securities, the
obligation of the Company, which is absolute and unconditional, to pay principal
of and interest on the Securities in accordance with their terms;
     (b) affect the relative rights of holders of Securities and creditors
(other than with respect to Senior Debt) of the Company, other than their rights
in relation to holders of Senior Debt; or
     (c) prevent the Trustee or any holder of Securities from exercising its
available remedies upon a Default or Event of Default, subject to the notice
requirements of Section 7.02 and to the rights of holders and owners of Senior
Debt to receive distributions and payments otherwise payable to holders of
Securities.
     If the Company fails because of this Article 9 to pay principal of or
interest on a Security on the due date, the failure is still a Default or Event
of Default.
     Section 9.09. Subordination May Not Be Impaired by Company. No right of any
holder of Senior Debt to enforce the subordination of the indebtedness evidenced
by the Securities shall be impaired by any act or failure to act by the Company
or any holder of Securities or by the failure of the Company or any such holder
to comply with this Indenture.
     Section 9.10. Distribution or Notice to Representative. Whenever a
distribution is to be made or a notice given to holders of Senior Debt, the
distribution may be made and the notice given to their representative(s).
     Upon any payment or distribution of assets of the Company referred to in
this Article 9, the Trustee and the holders of Securities shall be entitled to
rely upon any order or decree made by any court of competent jurisdiction or
upon any certificate of such representative or of the liquidating trustee or
agent or other person making any distribution to the Trustee or to the holders
of Securities for the purpose of ascertaining the persons entitled to
participate in such distribution, the holders of the Senior Debt and other
indebtedness of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Article 9.

54



--------------------------------------------------------------------------------



 



     Section 9.11. Rights of Trustee and Paying Agent. The Company shall give
prompt written notice to the Trustee of any fact known to the Company that would
prohibit the making of any payment to or by the Trustee in respect of the
Securities. Notwithstanding the provisions of this Article 9 or any other
provision of this Indenture, the Trustee shall not be charged with knowledge of
the existence of any facts that would prohibit the making of any payment or
distribution by the Trustee (other than pursuant to Section 8.04), and the
Trustee may continue to make payments on the Securities, unless a Responsible
Officer shall have received at least two Business Days prior to the date of such
payment or distribution written notice of facts that would cause such payment or
distribution with respect to the Securities to violate this Article 9. Only the
Company or the holder or representative of any class of Senior Debt may give
such notice.
     Nothing contained in this Article 9 shall impair the claims of, or payments
to, the Trustee under or pursuant to Section 8.06.
     The Trustee in its individual or any other capacity may hold Senior Debt
with the same rights it would have if it were not Trustee. Any Agent may do the
same with like rights.
     Section 9.12. Authorization to Effect Subordination. Each holder of a
Security by such holder’s acceptance thereof authorizes and directs the Trustee
on the holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this Article 9, and appoints the
Trustee to act as the holder’s attorney-in-fact for any and all such purposes.
If the Trustee does not file a proper proof of claim or proof of debt in the
form required in any proceeding referred to in Section 7.09 at least 30 days
before the expiration of the time to file such claim, the holders of any Senior
Debt or their representatives are hereby authorized to file an appropriate claim
for and on behalf of the holders of the Securities.
     Section 9.13. Article Applicable to Paying Agents. In case at any time any
Paying Agent other than the Trustee shall have been appointed by the Company and
be then acting hereunder, the term “Trustee” as used in this Article shall in
such case (unless the context otherwise requires) be construed as extending to
and including such Paying Agent within its meaning as fully for all intents and
purposes as if such Paying Agent were named in this Article in addition to or in
place of the Trustee.
     Section 9.14. Senior Debt Entitled to Rely. The holders of Senior Debt
shall have the right to rely upon this Article 9, and no amendment or
modification of the provisions contained herein shall diminish or adversely
affect the rights of such holders of Senior Debt outstanding at the time of such
amendment or modification unless such holders shall have agreed in writing
thereto.
     Section 9.15. Permitted Payments. Notwithstanding anything to the contrary
contained in this Article 9, the holders of Securities may receive and retain at
any time on or prior to the Maturity Date (a) securities that are subordinated
to at least the same extent as the Securities to (i) Senior Debt and (ii) any
securities issued in exchange for Senior Debt and (b) payments and other
distributions made from any trust created pursuant to Section 11.01.
     Section 9.16. No Waiver of Subordination Provisions. No right of any
present or future holder of any Senior Debt to enforce subordination as herein
provided shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Company, or by any non-compliance by the
Company with the terms, provisions and covenants of this Indenture, regardless
of any knowledge thereof any such holder may have or be otherwise charged with.
     Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Debt may, at any time and from time to time, without the
consent of or notice to the Trustee or the holders of the Securities, without
incurring responsibility to the holders of the Securities and without impairing
or releasing the subordination provided in this Article 9 or the obligations
hereunder of the holders of the Securities to the

55



--------------------------------------------------------------------------------



 



holders of Senior Debt, do any one or more of the following, subject to any
rights of the Company in respect thereof: (i) change the manner, place or terms
of payment or extend the time of payment of, or renew or alter, Senior Debt, or
otherwise amend or supplement in any manner Senior Debt or any instrument
evidencing the same or any agreement under which Senior Debt is outstanding;
(ii) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing Senior Debt; (iii) release any person liable in
any manner for the collection of Senior Debt; and (iv) exercise or refrain from
exercising any rights against the Company and any other person.
     Section 9.17. Certain Conversions Deemed Payment. For the purposes of this
Article 9 only, (i) the issuance and delivery of junior securities upon
conversion of Securities in accordance with Article 4 shall not be deemed to
constitute a payment or distribution on account of the principal of or premium
or interest on Securities or on account of the purchase or other acquisition of
Securities, and (ii) the payment, issuance or delivery of Cash (except in
satisfaction of fractional shares pursuant to Section 4.02(a)), property or
securities (other than junior securities) upon conversion of a Security shall be
deemed to constitute payment on account of the principal of such Security. For
the purposes of this Section, the term “junior securities” means (a) shares of
any stock of any class of the Company and securities into which the Securities
are convertible pursuant to Article 4 and (b) securities of the Company which
are subordinated in right of payment to all Senior Debt which may be outstanding
at the time of issuance or delivery of such securities to substantially the same
extent as, or to a greater extent than, the Securities are so subordinated as
provided in this Article 9. Nothing contained in this Article 9 or elsewhere in
this Indenture or in the Securities is intended to or shall impair, as among the
Company, its creditors other than holders of Senior Debt and the Holders of the
Securities, the right, which is absolute and unconditional, of the Holder of any
Security to convert such Security in accordance with Article 4.
ARTICLE 10
Amendments, Supplements and Waivers
     Section 10.01. Without Consent of Holders. The Company and the Trustee may
amend or supplement this Indenture or the Securities without notice to, or
consent of, any Securityholder:
     (a) to cure any ambiguity, omission, defect or inconsistency, to correct or
supplement any provision herein which may be inconsistent with any other
provision herein, or to make any other provisions with respect to matters or
questions arising under this Indenture which shall not be inconsistent with the
provisions of this Indenture, provided that such action pursuant to this clause
(a) shall not adversely affect the interests of the Holders in any material
respect;
     (b) to provide for uncertificated Securities in addition to or in place of
Certificated Securities;
     (c) to provide for the assumption of the Company’s obligations to Holders
of Securities in the case of a share exchange, merger or consolidation or sale
of all or substantially all of the Company’s assets;
     (d) to make any change that would provide any additional rights or benefits
to the Holders of Securities or that does not adversely affect in any material
respect the legal rights under this Indenture of any Securityholder;
     (e) to add a guarantor;
     (f) to comply with requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA;
     (g) to secure the Securities;

56



--------------------------------------------------------------------------------



 



     (h) to comply with the rules of any applicable securities depositary,
including the Depositary;
     (i) to increase the Conversion Rate;
     (j) to execute a supplemental indenture in accordance with Section 4.09;
     (k) to conform the text of this Indenture or the Securities to any
provision of the “Description of the Notes” contained in the Offering Circular
to the extent that the text of the “Description of the Notes” was intended by
the Company and the Initial Purchasers to be a recitation of the text of this
Indenture or the Securities as represented by the Company to the trustee in an
Officers’ Certificate;
     (l) to provide for a successor Trustee in accordance with the terms of this
Indenture or to otherwise comply with any requirement of this Indenture;
     (m) to add to the covenants listed in Article 5 for the benefit of the
Holders or surrender any right or power conferred upon the Company;
     (n) to provide for the issuance of Additional Securities, to the extent
that the Company and the Trustee deem such amendment or supplement necessary or
advisable in connection with such issuance; provided that no such amendment or
supplement shall impair the rights or interests of any Holder of Initial
Securities; or
     (o) to modify the restrictions and procedures for resale and other
transfers of Securities or Common Stock pursuant to law, regulation or practice
relating to the resale or transfer of restricted securities generally.
     However, no modification or amendment may be made to the subordination
provisions in Article 9 of this Indenture that adversely affects the rights of
any holder of Senior Debt then outstanding unless the holders of such Senior
Debt (or any group or representative thereof authorized to give a consent)
consent to such change.
     Section 10.02. With Consent of Holders. The Company and the Trustee may
amend or supplement the Securities or this Indenture with the consent of the
Holders of at least a majority in aggregate principal amount of the Securities
then outstanding. Subject to Section 7.04 and Section 7.07, the Holders of at
least a majority in aggregate principal amount of the Securities then
outstanding may, without notice to the Holders of Securities, waive compliance
in any instance by the Company with any provision of the Securities or this
Indenture or waive any past default under this Indenture and its consequences,
except a default in the payment of any amount due, or in the obligation to
deliver Common Stock, with respect to any Security or in respect of any
provision which under this Indenture cannot be modified or amended without the
consent of the Holder of each Security affected. However, notwithstanding the
foregoing but subject to Section 10.04, without the consent of the Holders of
each Security then outstanding, an amendment, supplement or waiver may not:
     (a) change the stated maturity of the principal of or the payment date of
any installment of interest (including Additional Interest, if any) on or with
respect to the Securities;
     (b) reduce the principal amount of, the Fundamental Change Purchase Price
of, or the Conversion Rate (except as provided in this Indenture) or rate of
interest or Additional Interest on, any Security;
     (c) reduce the amount of principal payable upon acceleration of the
maturity of any Security;
     (d) change the currency in which payment of principal of, the Fundamental
Change Purchase Price of, or interest with respect to, the Securities is
payable;

57



--------------------------------------------------------------------------------



 



     (e) impair the right to institute suit for the enforcement of any payment
on, or with respect to, any Security;
     (f) modify the provisions with respect to the repurchase rights of Holders
as provided in Article 3 in a manner adverse to Holders;
     (g) adversely affect the right of Holders to convert Securities in any
material respect, other than as provided in this Indenture;
     (h) modify the subordination provisions in Article 9 hereof in a manner
adverse to Holders;
     (i) reduce the percentage in principal amount of the outstanding
Securities, the consent of whose Holders is required to take specific actions
including, but not limited to, the waiver of past defaults or the modification
or amendment of this Indenture; or
     (j) alter the manner of calculation or rate of accrual of interest or
Additional Interest or Fundamental Change Purchase Price or the Conversion Rate
(except as permitted under Section 10.01(i)) on any Security or extend the time
for payment of any such amount.
     It shall not be necessary for the consent of the Holders under this
Section 10.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.
     After an amendment, supplement or waiver under Section 10.01 or this
Section 10.02 becomes effective, the Company shall mail to the Holders affected
thereby a notice briefly describing the amendment, supplement or waiver. Any
failure of the Company to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amendment,
supplement or waiver.
     Section 10.03. Compliance with Trust Indenture Act. Every amendment to or
supplement of this Indenture or the Securities shall comply with the TIA as in
effect at the date of such amendment or supplement.
     Section 10.04. Revocation and Effect of Consents. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder is a
continuing consent by the Holder and every subsequent Holder of a Security or
portion of a Security that evidences the same debt as the consenting Holder’s
Security, even if notation of the consent is not made on any Security. However,
any such Holder or subsequent Holder may revoke the consent as to its Security
or portion of a Security if the Trustee receives the notice of revocation before
the date the amendment, supplement or waiver becomes effective.
     After an amendment, supplement or waiver becomes effective, it shall bind
every applicable Securityholder.
     Section 10.05. Notation on or Exchange of Securities. If an amendment,
supplement or waiver changes the terms of a Security, the Trustee may require
the Holder of the Security to deliver it to the Trustee. The Trustee may place
an appropriate notation on the Security about the changed terms and return it to
the Holder. Alternatively, if the Company or the Trustee so determines, the
Company in exchange for the Security shall issue and the Trustee shall
authenticate a new Security that reflects the changed terms.
     Section 10.06. Trustee to Sign Amendments, Etc. The Trustee shall sign any
amendment or supplemental indenture authorized pursuant to this Article 10 if
the amendment or supplemental indenture does not adversely affect the rights,
duties, liabilities or immunities of the Trustee in any material respect. If it
does adversely affect the rights, duties, liabilities or immunities of the
Trustee in any material respect, the Trustee

58



--------------------------------------------------------------------------------



 



may, in its sole discretion, but need not sign it. In signing or refusing to
sign such amendment or supplemental indenture, the Trustee shall be provided
with and, subject to Section 8.01, shall be fully protected in relying upon, an
Officers’ Certificate and an Opinion of Counsel stating that such amendment or
supplemental indenture is authorized or permitted by this Indenture and that all
conditions precedent to the effectiveness of such amendment or supplement have
been satisfied or duly waived.
     Section 10.07. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.
ARTICLE 11
Satisfaction and Discharge
     Section 11.01. Satisfaction and Discharge of the Indenture. This Indenture
shall cease to be of further effect (except as to any surviving rights of
registration of transfer or exchange of Securities herein expressly provided
for), and the Trustee, on demand of and at the expense of the Company, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture, when
     (a) either
     (i) all Securities theretofore authenticated and delivered (other than
Securities that have been destroyed, lost or stolen and which have been replaced
or paid as provided in Section 2.07) have been delivered to the Trustee for
cancellation; or
     (ii) all such Securities not theretofore delivered to the Trustee for
cancellation have become due and payable whether at the Maturity Date, upon
acceleration, with respect to any Fundamental Change Purchase Date, upon
conversion or otherwise and the Company deposits with the Paying Agent or
Conversion Agent, as the case may be, Cash, Common Stock or other consideration,
or a combination thereof, as applicable hereunder, sufficient to pay on such
date all amounts due and owing on all outstanding Securities (other than
Securities replaced pursuant to Section 2.07) on such date;
     (b) the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and
     (c) the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.
     Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 8.06 and, if money shall
have been deposited with the Trustee pursuant to Section 11.01(a)(ii), the
obligations of the Trustee under Section 11.02 shall survive such satisfaction
and discharge.
     Notwithstanding anything herein to the contrary, Article 4, Article 11, and
Section 2.04, Section 2.06, Section 2.07, Section 2.08, Section 2.14,
Section 5.01, Section 5.05, Section 5.06 and Section 8.06 shall survive any
discharge of this Indenture until such time as there are no Securities
outstanding.
     Section 11.02. Repayment to the Company. The Trustee, the Paying Agent and
the Conversion Agent shall return to the Company upon written request any Cash
or securities held by them for the payment of any amount with respect to the
Securities that remains unclaimed for two years, subject to applicable unclaimed
property law. After return to the Company, Holders entitled to the Cash or
securities must look to the Company

59



--------------------------------------------------------------------------------



 



for payment as general creditors unless an applicable abandoned property law
designates another person and the Trustee, the Paying Agent and the Conversion
Agent shall have no further liability to the Securityholders with respect to
such Cash or securities for that period commencing after the return thereof.
ARTICLE 12
Miscellaneous
     Section 12.01. Trust Indenture Act Controls. If any provision of this
Indenture limits, qualifies or conflicts with another provision which is
required to be included in this Indenture by the TIA, including, without
limitation, the duties imposed by TIA Section 318(c), the required provision of
the TIA shall control.
     Section 12.02. Notices. Any demand, authorization notice, request, consent
or communication shall be given in writing and delivered in person, sent by
overnight courier or mailed by first-class mail, postage prepaid, addressed as
follows or transmitted by facsimile transmission (confirmed by delivery in
person or mail by first-class mail, postage prepaid, or by guaranteed overnight
courier) to the parties hereto as follows:
     If to the Company, to:
Komag, Incorporated
1710 Automation Parkway
San Jose, California 95131
Attention: Chief Financial Officer
Facsimile No.: (408) 944-9255
     If to the Trustee, to:
U.S. Bank National Association
633 West 5th Street, 24th Floor
Los Angeles, CA 90071
Attention: Corporate Trust Services
(Komag 2.125% Convertible Subordinated Notes due 2014)
Fax: (213) 615-6197
     Such notices or communications to the Trustee shall be effective when
received.
     The Company or the Trustee by notice to the other in the manner prescribed
above may designate additional or different addresses or facsimile numbers for
subsequent notices or communications.
     Any notice or communication mailed to a Securityholder shall be mailed by
first-class mail, postage prepaid, or delivered by hand or by an overnight
delivery service to it at its address shown on the Register and shall be
sufficiently given if so mailed or delivered within the time prescribed. Any
notice or communication shall also be mailed to any Person described in TIA
Section 313(c), to the extent required by the TIA.
     Failure to mail a notice or communication to a Securityholder or any defect
in it shall not affect its sufficiency with respect to other Securityholders.
Except as set forth above as to the Trustee, if a notice or communication is
mailed in the manner provided above, it is duly given, whether or not the
addressee receives it.
     Section 12.03. Communications by Holders with Other Holders.
Securityholders may communicate pursuant to TIA Section 312(b) with other
Securityholders with respect to their rights under this Indenture or

60



--------------------------------------------------------------------------------



 



the Securities. The Company, the Trustee, the Registrar, the Paying Agent, the
Conversion Agent and any other Person shall have the protection of TIA
Section 312(c).
     Section 12.04. Certificate and Opinion as to Conditions Precedent. (a) Upon
any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee at the request of
the Trustee:
     (i) an Officers’ Certificate stating that, in the opinion of the signers,
all conditions precedent (including any covenants, compliance with which
constitutes a condition precedent), if any, provided for in this Indenture
relating to the proposed action have been complied with; and
     (ii) an Opinion of Counsel stating that, in the opinion of such counsel,
all such conditions precedent (including any covenants, compliance with which
constitutes a condition precedent) have been complied with.
     (b) Each Officers’ Certificate and Opinion of Counsel with respect to
compliance with a condition or covenant provided for in this Indenture (other
than an Officers’ Certificate provided pursuant to Section 5.03) shall include:
     (i) a statement that the person making such certificate or opinion has read
such covenant or condition;
     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (iii) a statement that, in the opinion of such person, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
     (iv) a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with;
provided that with respect to matters of fact an Opinion of Counsel may rely on
an Officers’ Certificate or certificates of public officials.
     Section 12.05. Record Date for Vote or Consent of Securityholders. The
Company may set a record date for purposes of determining the identity of
Holders entitled to vote or consent to any action by vote or consent authorized
or permitted under this Indenture, which record date shall not be more than
30 days prior to the date of the commencement of solicitation of such action.
Notwithstanding the provisions of Section 10.04, if a record date is fixed,
those persons who were Holders of Securities at the close of business on such
record date (or their duly designated proxies), and only those persons, shall be
entitled to take such action by vote or consent or to revoke any vote or consent
previously given, whether or not such persons continue to be Holders after such
record date.
     Section 12.06. Rules by Trustee, Paying Agent, Registrar and Conversion
Agent. The Trustee may make reasonable rules (not inconsistent with the terms of
this Indenture) for action by or at a meeting of Holders. Any Registrar, Paying
Agent or Conversion Agent may make reasonable rules for its functions.
     Section 12.07. Legal Holidays. A “Legal Holiday” is a Saturday, Sunday or a
day on which state or federally chartered banking institutions in New York, New
York are not required to be open. If a payment date is a Legal Holiday, payment
shall be made on the next succeeding day that is not a Legal Holiday, and no

61



--------------------------------------------------------------------------------



 



interest shall accrue for the intervening period. If an Interest Payment Record
Date or other record date is a Legal Holiday, the record date shall not be
affected.
     Section 12.08. Governing Law; Jury Trial Waiver. This Indenture and the
Securities shall be governed by, and construed in accordance with, the laws of
the State of New York.
     EACH OF THE COMPANY AND THE TRUSTEE HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS INDENTURE.
     Section 12.09. No Adverse Interpretation of Other Agreements. This
Indenture may not be used to interpret another indenture, loan or debt agreement
of the Company or a Subsidiary of the Company. Any such indenture, loan or debt
agreement may not be used to interpret this Indenture.
     Section 12.10. No Recourse Against Others. No recourse for the payment of
the principal of, or accrued and unpaid interest (including Additional Interest,
if any), on, any Security, or for any claim based thereon or otherwise in
respect thereof, and no recourse under or upon any obligation, covenant or
agreement of the Company in this Indenture or in any supplemental indenture or
in any Security, or because of the creation of any Indebtedness represented
thereby, shall be had against any past, present or future incorporator,
stockholder, employee, agent, officer or director or Subsidiary of the Company
as such or of any successor corporation, either directly or through the Company
or any successor corporation, whether by virtue of any constitution, statute or
rule of law, or by the enforcement of any assessment or penalty or otherwise; it
being expressly understood that all such liability is hereby expressly waived
and released as a condition of, and as a consideration for, the execution of
this Indenture and the issue of the Securities.
     Section 12.11. Successors. All agreements of the Company in this Indenture
and the Securities shall bind its successors. All agreements of the Trustee in
this Indenture shall bind its successor.
     Section 12.12. Multiple Counterparts. The parties may sign multiple
counterparts of this Indenture. Each signed counterpart shall be deemed an
original, but all of them together shall represent the same agreement.
     Section 12.13. Separability. In case any provisions in this Indenture or in
the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
     Section 12.14. Calculations in Respect of the Securities. The Company or
its agents shall make all calculations under this Indenture and the Securities
in good faith. In the absence of manifest error, such calculations shall be
final and binding on all Holders. The Company or its agents shall provide a copy
of such calculations to the Trustee as required hereunder, and the Trustee shall
be entitled to rely on the accuracy of any such calculation without independent
verification.
     Section 12.15. Table of Contents, Headings, Etc. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.
[SIGNATURE PAGE FOLLOWS]

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the date and year first above written.

            KOMAG, INCORPORATED
      By:   /s/ Timothy D. Harris         Name:   Timothy D. Harris       
Title:   Chief Executive Officer     

            U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity, but solely as Trustee,
      By:   /s/ Paula Oswald         Name:   Paula Oswald        Title:   Vice
President     

(Signature page to Indenture)



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF NOTE]





--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF SECURITY]
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A GLOBAL SECURITY
WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN
THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS EXCHANGEABLE FOR
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS
NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE AND, UNLESS
AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN DEFINITIVE FORM,
THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.1
     THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 , AS
AMENDED (THE “SECURITIES ACT”), AND THIS SECURITY AND ANY COMMON STOCK ISSUABLE
UPON CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.2
     THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT
(A) THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES
TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED STATE IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE. IN ANY CASE, THE HOLDER HEREOF WILL NOT, DIRECTLY OR
INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTIONS WITH REGARD TO THIS SECURITY
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT.3
 

1   This legend to be included only if the Security is a Global Security.   2  
This legend to be included only if the Security is a Restricted Security.   3  
This legend to be included only if the Security is a Restricted Security.

1



--------------------------------------------------------------------------------



 



KOMAG, INCORPORATED
2.125% CONVERTIBLE SUBORDINATED NOTES DUE 2014

         
No. [•]
  CUSIP:   U.S. $[•]
 
  ISIN:    

     KOMAG, INCORPORATED, a Delaware corporation (the “Company,” which term
shall include any successor Person under the Indenture referred to on the
attached “Terms of the Notes”), promises to pay to Cede & Co., or registered
assigns, the principal amount of [• ] Million Dollars ($[• ]) on April 1, 2014,
and to pay interest thereon, in arrears, from and including the most recent
Interest Payment Date to which interest has been paid or duly provided for (or
if no interest has been paid, from, and including March 28, 2007), to, but
excluding, April 1 and October 1 of each year (each, an “Interest Payment
Date”), beginning on October 1, 2007, at a rate of 2.125% per annum until the
principal hereof is paid or made available for payment at April 1, 2014, or upon
acceleration, or until such date on which this security is converted or
purchased as provided herein. The interest so payable and punctually paid or
duly provided for on any Interest Payment Date shall, as provided in the
Indenture (as hereinafter defined), be paid to the Person in whose name this
Security is registered at the close of business on the regular record date for
such interest, which shall be the March 15 or September 15 (whether or not a
Business Day), as the case may be, immediately preceding the relevant Interest
Payment Date (each, an “Interest Payment Record Date”); provided, however, that
interest shall be paid to a Person other than the Person in whose name this
Security is registered at the close of business on the Interest Payment Record
Date as provided herein.
     Reference is hereby made to the further provisions of this Security set
forth on the attached “Terms of the Notes,” which further provisions shall for
all purposes have the same effect as if set forth at this place.
[Signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.
Dated: March 28, 2007

              KOMAG, INCORPORATED,
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Trustee’s Certificate of Authentication: This is one of the Securities referred
to in the within-mentioned Indenture.

              U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity,
but solely as Trustee,
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

3



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF SECURITY]
KOMAG, INCORPORATED
2.125% CONVERTIBLE SUBORDINATED NOTES DUE 2014
     This Security is one of a duly authorized issue of 2.125% Convertible
Subordinated Notes due 2014 (the “Securities”) of KOMAG, INCORPORATED, a
Delaware corporation (including any successor corporation under the Indenture
hereinafter referred to as, the “Company”), issued under an Indenture, dated as
of March 28, 2007 (the “Indenture”), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”). The terms of the Security include those
stated in the Indenture, those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended (the “TIA”), and those set forth in this
Security. This Security is subject to all such terms, and Holders are referred
to the Indenture and the TIA for a statement of all such terms. To the extent
permitted by applicable law, if any provision of this Security conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling. Capitalized terms used but not defined herein have
the meanings assigned to them in the Indenture unless otherwise indicated.
1. Interest.
     The Company promises to pay interest on the principal amount of this
Security at the rate per annum shown above. The Company will pay interest,
payable semi-annually in arrears, on April 1 and October 1 of each year, with
the first payment to be made on October 1, 2007. Interest on the Securities will
accrue on the principal amount from, and including, the most recent date to
which interest has been paid or provided for or, if no interest has been paid,
from, and including, March 28, 2007, in each case to, but excluding, the next
interest payment date or Maturity Date, as the case may be. Interest will be
computed on the basis of a 360-day year of twelve 30-day months.
2. Method of Payment.
     Payment of the principal of, and interest on, the Securities shall be made
at the office of the Paying Agent in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts. The Holder must surrender this Security to a Paying Agent to
collect payment of principal. Payment of interest on Certificated Securities
shall be made by check mailed to the address of the Person entitled thereto as
such address appears in the Register; provided, however, that Holders with
Securities in an aggregate principal amount in excess of $2.0 million shall be
paid, at their written election, by wire transfer of immediately available
funds. Notwithstanding the foregoing, so long as the Securities are registered
in the name of a Depositary or its nominee, all payments with respect to the
Securities shall be made by wire transfer of immediately available funds to the
account of the Depositary or its nominee.

4



--------------------------------------------------------------------------------



 



3. Paying Agent, Registrar, Conversion Agent.
     Initially, the Trustee shall act as Paying Agent, Registrar and Conversion
Agent. The Company or any Affiliate of the Company may act as Paying Agent,
Registrar or Conversion Agent, subject to the terms of the Indenture.
4. Indenture.
     The Securities are general subordinated unsecured obligations of the
Company initially limited to $250,000,000 aggregate principal amount. The
Company may, without consent of the Securityholders, issue additional Securities
under the Indenture with the same terms as the notes offered hereby in an
unlimited aggregate principal amount. The Indenture does not limit other debt of
the Company, secured or unsecured.
5. Purchase by the Company Upon a Fundamental Change.
     Subject to the terms and conditions set forth in Article 3 of the
Indenture, each Holder shall have the option to require the Company to
repurchase its Securities upon the occurrence of a Fundamental Change.
6. Conversion.
     Subject to the terms and conditions set forth in Article 4 of the
Indenture, the Securities shall be convertible into shares of Common Stock. In
addition, upon the occurrence of a Make-Whole Fundamental Change, we may
increase the Conversion Rate for Securities converted in connection with a
Make-Whole Fundamental Change.
7. Denominations; Transfer; Exchange.
     The Securities are in registered form, without coupons, in denominations of
$1,000 and integral multiples of $1,000. A Holder may register the transfer of
or exchange Securities in accordance with the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and to pay certain taxes, assessments or other governmental
charges that may be imposed in relation thereto by law or permitted by the
Indenture.
8. Persons Deemed Owners.
     The registered Holder of a Security may be treated as the owner of such
Security for all purposes.
9. Unclaimed Money or Securities.
     The Trustee and the Paying Agent shall return to the Company upon written
request any Cash or securities held by them for the payment of any amount with
respect to the Securities that remains unclaimed for two years, subject to
applicable unclaimed property law. After return to the Company, Holders entitled
to the Cash or securities must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another person.

5



--------------------------------------------------------------------------------



 



10. Amendment, Supplement and Waiver.
     Subject to certain exceptions, the Securities or the Indenture may be
amended or supplemented with the consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding, and, subject
to certain exceptions, an existing or future Default or Event of Default with
respect to the Securities and its consequences or compliance with any provision
of the Securities or the Indenture may be waived with the consent of the Holders
of at least a majority in aggregate principal amount of the Securities then
outstanding. Subject to the terms of the Indenture, without the consent of or
notice to any Holder, the Company and the Trustee may amend or supplement the
Indenture or the Securities to, among other things, cure any ambiguity, defect
or inconsistency or make any change that does not adversely affect in any
material respect the interests under the Indenture of any Holder.
11. Defaults and Remedies.
     Subject to certain exceptions set forth in the Indenture, if an Event of
Default (excluding an Event of Default specified in Sections 7.01(g) or 7.01(h)
of the Indenture with respect to the Company) occurs and is continuing, the
Trustee may, by notice to the Company, or the Holders of at least twenty five
percent (25%) in aggregate principal amount of the Securities then outstanding,
by notice to the Company and the Trustee, declare the Securities to be due and
payable. Upon such declaration, the principal of, and accrued and unpaid
interest on, all Securities then outstanding shall be due and payable
immediately. If an Event of Default specified in Sections 7.01(g) or 7.01(h) of
the Indenture with respect to the Company occurs, the principal of, and accrued
and unpaid interest on, all the Securities then outstanding shall ipso facto
become and be immediately due and payable without any declaration or other act
on the part of the Trustee or any Holder.
12. Subordination.
     The indebtedness evidenced by the Securities is, to the extent and in the
manner provided in the Indenture, expressly subordinate and subject in right of
payment to the prior payment in full of all Senior Debt of the Company, as
defined in the Indenture, whether outstanding at the date of the Indenture or
thereafter incurred, and this Security is issued subject to the provisions of
the Indenture with respect to such subordination. Each Holder of this Security,
by accepting the same, agrees to and shall be bound by such provisions and
authorizes the Trustee on its behalf to take such action as may be necessary or
appropriate to effectuate the subordination so provided and appoints the Trustee
his attorney-in-fact for such purpose.
13. Trustee Dealings with the Company.
     Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not the Trustee.

6



--------------------------------------------------------------------------------



 



14. No Recourse Against Others.
     No recourse under or upon any obligation, covenant or agreement of the
Company contained in the Indenture, or in this Security, or because of any
indebtedness evidenced thereby or hereby, shall be had against any incorporator,
as such, or against any past, present or future employee, stockholder, officer
or director, as such, of the Company or of any successor, either directly or
through the Company or any successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of the Securities by the Holders and as part of
the consideration for the issuance of the Securities.
15. Authentication.
     This Security shall not be valid until the Trustee or an authenticating
agent manually signs the certificate of authentication on the other side of this
Security.
16. Abbreviations.
     Customary abbreviations may be used in the name of the Holder or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian) and UGMA (= Uniform Gifts to Minors Act).
17. INDENTURE TO CONTROL; GOVERNING LAW.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, IF ANY PROVISION OF THIS
SECURITY CONFLICTS WITH THE EXPRESS PROVISIONS OF THE INDENTURE, THE PROVISIONS
OF THE INDENTURE SHALL GOVERN AND BE CONTROLLING. THIS SECURITY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
18. Copies of Indenture.
     The Company shall furnish to any Holder, upon written request and without
charge, a copy of the Indenture. Requests may be made to: Komag, Incorporated,
1710 Automation Parkway, San Jose, California 95131, Facsimile: (408) 944-9255,
Attention: Chief Financial Officer.
[Remainder of the page left intentionally blank.]

7



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF SECURITIES4
     The following exchanges, redemptions, purchases or conversions of a part of
this Global Security have been made:

                                  PRINCIPAL                 AMOUNT OF        
DECREASE IN   INCREASE IN   THIS GLOBAL         PRINCIPAL   PRINCIPAL   SECURITY
DATE OF   AUTHORIZED   AMOUNT OF   AMOUNT OF   FOLLOWING DECREASE OR   SIGNATORY
OF   THIS GLOBAL   THIS GLOBAL   SUCH DECREASE INCREASE   SECURITIES   SECURITY
  SECURITY   OR INCREASE
 
               

 

4   This schedule to be included only if the Security is a Global Security.





--------------------------------------------------------------------------------



 



ASSIGNMENT FORM5
To assign this Security, fill in the form below:
I or we assign and transfer this Security to

        (Insert assignee’s soc. sec. or tax ID no.)

 
      (Print or type assignee’s name, address and zip code)


and irrevocably appoint the agent to transfer this Security on the books of the
Company. The agent may substitute another to act for him.
Dated:                                         

         
 
  Your Signature:    
 
       
 
      (Sign exactly as your name appears on the other side of this Security)

Signature Guaranteed
Participant in a Recognized Signature
Guarantee Medallion Program

         
By:
       
 
 
 
   
 
  Authorized Signatory    

 

5   This Form and the following Forms to be included only if the Security is a
Certificated Security.

 



--------------------------------------------------------------------------------



 



FORM OF CONVERSION NOTICE
     To convert the entire principal amount represented by this Security into
shares of Common Stock and Cash in lieu of any fractional shares, and as
provided in the Indenture check the box o
     To convert only part of this Security, state the principal amount to be
converted (which must be $1,000 or a multiple of $1,000):
                                                                                                    
     If you want the stock certificate made out in another person’s name, fill
in the form below:

        (Insert assignee’s soc. sec. or tax ID no.)

 
      (Print or type assignee’s name, address and zip code)


     The undersigned (the “Applicant”) hereby makes application for the issuance
of record to the name of the Applicant of shares of Common Stock.
Dated:                     

         
 
  Your Signature:    
 
       
 
      (Sign exactly as your name appears on the other side of this Security)

Signature Guaranteed
Participant in a Recognized Signature
Guarantee Medallion Program

         
By:
       
 
 
 
   
 
  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



FORM OF FUNDAMENTAL CHANGE PURCHASE NOTICE
U.S. Bank National Association
633 West 5th Street, 24th Floor
Los Angeles, CA 90071
Attention: Corporate Trust Services
(Komag 2.125% Convertible Subordinated Notes due 2014)

                                                                          
                                              Re:   Komag, Incorporated (the
“Company”)
2.125% Convertible Subordinated Notes due 2014

     This is a Fundamental Change Purchase Notice as defined in Section 3.01(c)
of the Indenture, dated as of March 28, 2007 (the “Indenture”), between the
Company and U.S. Bank National Association, as Trustee. Terms used but not
defined herein shall have the meanings ascribed to them in the Indenture.
     Certificate No(s). of Securities:
                                                            
     I intend to deliver the following aggregate principal amount of Securities
for purchase by the Company pursuant to Section 3.01(a) of the Indenture (in
multiples of $1,000):
     $                                                            
     I hereby agree that the Securities shall be purchased on the Fundamental
Change Purchase Date pursuant to the terms and conditions specified in paragraph
5 of the Securities and in Article 3 of the Indenture.
Print Name of Holder:
                                                            
Signature:                                                             
(Sign exactly as your name appears on the other side of this Security)

 



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER OF RESTRICTED SECURITIES

                                                                                                                        Re:
  2.125% Convertible Subordinated Notes due 2014
(the “Securities”) of Komag, Incorporated

     This certificate relates to $                                         
principal amount of Securities owned in (check applicable box):
     o book-entry or            o definitive form
by                                                                        
         (the “Transferor”).
     The Transferor has requested a Registrar or the Trustee to exchange or
register the transfer of such Securities. In connection with such request and in
respect of each such Security, the Transferor does hereby certify that the
Transferor is familiar with transfer restrictions relating to the Securities as
provided in Section 2.12 of the Indenture, dated as of March 28, 2007, between
Komag, Incorporated, as issuer, and U.S. Bank National Association, as trustee
(the “Indenture”), and either the transfer of such Security is being made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”) (check applicable box) or the transfer
or exchange, as the case may be, of such Security does not require registration
under the Securities Act because (check applicable box):

  o   Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.     o   Such Security is being acquired for
the Transferor’s own account, without transfer.     o   Such Security is being
transferred to the Company or a Subsidiary (as defined in the Indenture) of the
Company.     o   Such Security is being transferred to a person the Transferor
reasonably believes is a “qualified institutional buyer” (as defined in
Rule 144A or any successor provision thereto (“Rule 144A”) under the Securities
Act) to whom notice has been given that the transfer is being made in reliance
on such Rule 144A, in reliance on Rule 144A.     o   Such Security is being
transferred pursuant to and in compliance with an exemption from the
registration requirements under the Securities Act in accordance with Rule 144
(or any successor thereto) (“Rule 144”) under the Securities Act.     o   Such
Security is being transferred to a non-U.S. Person in an offshore transaction in
compliance with Regulation S under the Securities Act (or any successor
thereto).     o   Such Security is being transferred pursuant to and in
compliance with an exemption from the registration requirements of the
Securities Act (other than an exemption referred to above).



 



--------------------------------------------------------------------------------



 



     The Transferor acknowledges and agrees that, if the transferee will hold
any such Securities in the form of beneficial interests in a Global Security
that is a “restricted security” within the meaning of Rule 144 under the
Securities Act, then such transfer can be made only (x) pursuant to Rule 144A
under the Securities Act to a transferee that the transferor reasonably believes
is a “qualified institutional buyer,” as defined in Rule 144A, or (y) pursuant
to Regulation S under the Securities Act.
Dated:                                                             

         
 
  Signature(s) of Transferor:    
 
       
 
      (Sign exactly as your name appears on the other side of this Security)

Signature Guaranteed
Participant in a Recognized Signature
Guarantee Medallion Program

         
By:
       
 
 
 
   
 
  Authorized Signatory    

2



--------------------------------------------------------------------------------



 



EXHIBIT B
     The following table sets forth the increase in the Conversion Rate,
expressed as a number of additional shares of Common Stock to be received per
$1,000 principal amount of Securities, upon a conversion in connection with a
Fundamental Change that occurs in the corresponding period.

                                                                      Effective
Date       March 28,     April 1,     April 1,     April 1,     April 1,    
April 1,     April 1,     April 1,   Stock Price   2007     2008     2009    
2010     2011     2012     2013     2014    
$32.76
    13.28       13.28       13.28       13.28       13.28       13.28      
13.28       13.28  
 
                                                               
$35.00
    12.60       12.15       11.68       11.20       10.72       10.31      
10.22       11.31  
 
                                                               
$40.00
    11.50       10.95       10.35       9.68       8.95       8.16       7.42  
    7.74  
 
                                                               
$45.00
    10.81       10.21       9.53       8.76       7.88       6.84       5.63    
  4.97  
 
                                                               
$50.00
    10.37       9.75       9.04       8.22       7.25       6.08       4.58    
  2.75  
 
                                                               
$55.00
    10.11       9.48       8.75       7.92       6.92       5.70       4.06    
  0.98  
 
                                                               
$60.00
    9.51       8.88       8.17       7.34       6.34       5.11       3.46      
0.00  
 
                                                               
$65.00
    8.44       7.83       7.13       6.32       5.35       4.15       2.56      
0.00  
 
                                                               
$70.00
    7.56       6.97       6.29       5.51       4.57       3.43       1.94      
0.00  
 
                                                               
$75.00
    6.83       6.26       5.61       4.86       3.97       2.89       1.51      
0.00  
 
                                                               
$80.00
    6.21       5.67       5.04       4.32       3.48       2.47       1.22      
0.00  
 
                                                               
$85.00
    5.68       5.16       4.57       3.89       3.09       2.15       1.02      
0.00  
 
                                                               
$90.00
    5.23       4.74       4.17       3.52       2.77       1.89       0.88      
0.00  
 
                                                               
$95.00
    4.84       4.37       3.83       3.21       2.51       1.69       0.77      
0.00  
 
                                                               
$100.00
    4.50       4.05       3.54       2.95       2.29       1.53       0.69      
0.00  
 
                                                               
$125.00
    3.28       2.93       2.53       2.08       1.59       1.05       0.49      
0.00  
 
                                                               
$150.00
    2.55       2.26       1.94       1.59       1.21       0.81       0.39      
0.00  
 
                                                               
$175.00
    2.06       1.82       1.57       1.28       0.98       0.66       0.32      
0.00  
 
                                                               
$200.00
    1.71       1.51       1.30       1.07       0.82       0.55       0.27      
0.00  
 
                                                               
$225.00
    1.44       1.28       1.10       0.91       0.70       0.47       0.23      
0.00  
 
                                                               
$250.00
    1.24       1.10       0.95       0.78       0.60       0.41       0.20      
0.00  
 
                                                               
$275.00
    1.08       0.96       0.82       0.68       0.53       0.36       0.18      
0.00  
 
                                                               
$300.00
    0.94       0.84       0.72       0.60       0.46       0.32       0.15      
0.00  
 
                                                               

